Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 1 of 35



                                     EXHIBIT 4

                                Jamieson Declaration
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 2 of 35
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 3 of 35
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 4 of 35
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 5 of 35



                                    EXHIBIT A

                                   Letter of Intent
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21               Entered 04/12/21 15:56:04           Page 6 of 35




                                         MORPHEUS LABS


    Via Email

   Gold's Holdings Corp.
   4001 Maple Avenue
   Dallas, Texas 75219
   Attn: Adam Zeitsiff


   Re: Letter oflntent between Gold's Holding Corp. ("Gold's Gym" or "GG") and Morpheus Labs
   Inc. ("Morpheus")


   Dear Gold's Gym:

           The parties, Golds Gym and Morpheus (each individually a "Party" and collectively the
   "Parties"), hereby enter into this Letter of Intent ("LOI") to confirm their intent to form of a
   collaboration (the "Transaction") on terms substantially in accordance with those contained in
   Exhibit A hereto. The Parties acknowledge that the Exhibit A states the basic terms of the
   understanding between the Parties and is subject to the further negotiation and preparation of a
   scope of work and master software and hardware licensing agreement containing the full terms
   of the collaboration between the Parties (collectively, the "Definitive Agreement"). Each Party
   agrees to act in good faith in an effort to negotiate, execute and deliver the Definitive Agreement
   on or before 90 days from the date this LOI is fully executed by both Parties.

           I. Good Faith Deposit. In furtherance of establishing good faith, Gold's Gym agrees to
   provide Morpheus with an initial deposit of$84,600 (the "Deposit" payable by wire transfer of
   immediately available funds), so that during the interim period until a Definitive Agreement is
   negotiated and executed or a Party terminates this LOI pursuant to Section 4(ii), Morpheus'
   actually incurred and reasonable expenses ("Covered Expenses") are covered for the interim
   period. In the event the Parties execute the Definitive Agreement, the Deposit shall be credited
   towards the final cost of the software and services set forth in the Definitive Agreement. In the
   event a Party terminates this LOI pursuant to Section 4(ii), Morpheus shall be entitled to
   reimbursement of its Covered Expenses through the date of termination of this LOI, such
   reimbursement amount not to exceed the Deposit, and Morpheus shall promptly refund to Gold's
   Gym any excess amount after subtracting Covered Expenses from the Deposit.

           2. Non-Binding. Except for the provisions set forth in Sections 1, Section 5 through
   Section 12, and the requirement of this paragraph regarding entry into negotiations, this LOI is
   not binding on the Parties; it is only an expression of basic terms and conditions that the Parties
   presently intend to incorporate in a formal written agreement that will govern the Definitive
   Agreement. No binding agreement shall exist with respect to the Transaction unless and until
   the Definitive Agreement has been duly executed and delivered by both Parties. As soon as
   practicable following the acceptance and approval of this LOI by Gold's Gym, the Parties shall
   enter into negotiations with the objective of executing the Definitive Agreement within 90 days
   thereafter. Morpheus' counsel shall prepare the initial draft of the Definitive Agreement.
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21               Entered 04/12/21 15:56:04         Page 7 of 35




            3. Development and Supply of Services and Software. It is the present intention of:the
   Parties that, upon execution of the Definitive Agreement, Gold's Gym would purchase and
   Morpheus would sell and provide the services and license the hardware and software as it relates
   to the implementation of that hardware and software for Gold's Gym and the integration of
   Morpheus's hardware and software with the software of OFS as set forth in the attached Exhibit
   A, at the estimated costs set forth therein. The Definitive Agreement shall contain such
   covenants, conditions, indemnities, representations, and warranties as the Parties shall mutually
   agree. It is also mutually agreed that Morpheus is not responsible for and is not a contractor or
   subcontractor of OFS and that Gold's Gym will enter into a separate agreement with OFS, unless
   OFS and Morpheus decide to credit a joint venture or other entity or agreement to expedite and
   detail their collaboration of each of their respective software programs. Notwithstanding the
   foregoing, Morpheus shall make commercially reasonable efforts to coordinate and cooperate
   with OFS subject to OFS acting reasonably to complete the various milestones required by
   Gold's Gym, but under no circumstances will Morpheus be liable for any delays or actions,
   inactions, intentional, negligent or any other acts of OFS and that Morpheus shall be entitled to
   an extension of time for any such delays caused by OFS or Gold's Gym.

           4. Tenn and Tennination. This LOI will automatically tenninate and be of no further
   force and effect upon the earlier of (i) execution of the Definitive Agreement by Gold's Gym and
   Morpheus, or (ii) a Party's receipt of written notice of termination from the other Party.
   Notwithstanding anything in the previous sentence, Sections 1, Section 5 through Section 12
   shall survive the tennination of this LOI and the tennination of this LOI shall not affect any
   rights a Party has with respect to the breach of the binding portions of this LOI by the other Party
   prior to such tennination.

      5.      Dispute Resolution

           a.     Step Negotiation - In the event of a dispute regarding this LOI, the Parties will
   attempt to resolve the dispute amicably and promptly by appointing a senior executive of each
   party to attempt to mutually agree upon a resolution. Either party may give the other party
   written notice of any dispute or claim. Within ten (I 0) days after delivery of said notice, the
   executives will meet at a mutually acceptable time and place of meeting personally within the
   State of Texas on an alternate basis and thereafter as often as they reasonably deem necessary to
   exchange infonnation and attempt to resolve the dispute or claim within thirty (30) days. If the
   two senior executives cannot reach a resolution, the dispute may be set for arbitration as
   described herein.

           b.      Arbitration - In the event of a dispute arising out of or relating to this LOI,
   including any modification or breach thereof that cannot be resolved between them, the Parties
   agree to submit the dispute to binding arbitration, pursuant to the tenns of the American
   Arbitration Association ("AAA"), Commercial Rules. The party wishing to have any dispute
   submitted to arbitration (the "Claimant") will give notice to the other party (the "Respondent")
   specifying the particulars of any issue in dispute and proposing the name of the individual it
   wishes to be the single arbitrator. Within fifteen (15) days thereafter, the Respondent will give
   notice to the Claimant advising whether the Respondent accepts the arbitrator proposed by the
   Claimant. If notice is not given within the fifteen ( 15) day period, the Respondent will be
   deemed to have accepted the arbitrator proposed by the Claimant. In the event that the parties
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21                 Entered 04/12/21 15:56:04          Page 8 of 35




     cannot agree on a single arbitrator within the fifteen ( 15) day period, the arbitrator will be
     selected in accordance with the AAA. No such arbitrator will have previously been employed by
     either party and will not have a direct or indirect interest in either party or the subject matter of
     the arbitration. The cost of the arbitration (excluding a party's legal fees and disbursements) will,
     unless otherwise ordered by the arbitrator or the panel, be borne equally by the parties. The
     decision of the arbitrator will be final and binding and the beneficiary of any award of the
     arbitrator may bring proceedings in any jurisdiction to enforce the award or any judgment
     enforcing the award. The bringing of such proceedings in one or more jurisdictions will not
     preclude the bringing of enforcement proceedings in any other jurisdiction. In connection with
     any such proceeding, each party waives any right to de novo review of the award against that
     party. All matters relating to any arbitration held pursuant to this paragraph, including the
     existence of the dispute and its referral to arbitration, shall be held in confidence by both parties
     and disclosed only with the consent of both parties or ifrequired by law.

            c.      Continued Performance - Unless the LOI is terminated as provided herein, all
     work and the performance of all other obligations, including undisputed payments, under the
     LOI will continue during the dispute resolution proceeding.

       6.      Force Majeure. The Definitive Agreement will contain a customary force majeure
provision.

        7.     Change Orders. The Definitive Agreement will contain a customary change order
prov1s1on.

        8.      Notices. Any Notice pursuant to this LOI will be in writing and (i) delivered
personally, (ii) sent by certified mail, return receipt requested, (iii) sent by a recognized overnight
mail or courier service, with delivery receipt requested, or (iv) sent by confirmed facsimile
transmission with telephonic confirmation or email with a confirmed read receipt, to the addresses set
forth in this LOI. Notices will be effective when received by the other party. Any technical or other
communications pertaining to the work will be with the Parties' designated representative. Each Party
will notify the other in writing of the name of such representatives.

        9.      Governing Law. This LOI shall be governed by and construed in accordance with the
internal laws of the state of Texas, without giving effect to any choice or conflict oflaw provision or
rule (whether of the state of Texas or any other jurisdiction) that would cause the application oflaws
of any jurisdiction other than those of the state of Texas.

        10.     Confidentiality. This LOI, the matters discussed herein and information provided by
one Party to the other in connection herewith (collectively, "Information") are confidential and is
subject to the confidentiality agreement entered into between Gold's Gym and Morpheus, which
continues in full force and effect.

        11.   No Third-Party Beneficiaries. Nothing herein is intended or shall be construed to
confer upon any person or entity other than the Parties and their successors or assigns, any rights or
remedies under or by reason of this LOI.

     12. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO
THE omER (NOR TO ANY PERSON CLAIMING RIGHTS DERIVED FROM THE
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21                 Entered 04/12/21 15:56:04         Page 9 of 35




OTHER PARTY'S RIGHTS) FOR INCIDENTAL, INDIRECT, CONSEQUENTIAL,
SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND-· INCLUDING LOST
REVENUES OR PROFITS, LOSS OF BUSINESS AND LOSS OF DATA -- IN ANY WAY
RELATED TO THIS LOI (INCLUDING WITHOUT LIMITATION AS A RESULT OF ANY
BREACH OF ANY WARRANTY OR OTHER TERM OF THIS LOI OR AS A RESULT OF
NEGLIGENCE OR BREACH OF STATUTORY DUTY), REGARDLESS OF WHETHER
THE PARTY THAT IS LIABLE OR ALLEGEDLY LIABLE WAS ADVISED, HAD OTHER
REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY THEREOF. EXCEPT
AS SET FORTH IMMEDIATELY BELOW, UNDER NO CIRCUMSTANCES WILL
Morpheus BE LIABLE FOR AN AMOUNT OF MONIES PAID TO Morpheus UNDER THIS
LOI.

             a.      Exceptions. Notwithstanding anything in this LOI to the contrary, the limitations
     and disclaimers of liability and remedies set forth in this LOI shall not apply to, or in any way
     limit the potential damages recoverable as a result of: (a) any claims by a party against the other
     party for unauthorized use or disclosure of Confidential Information; (b) indemnity claims or (c)
     the other party's gross negligence or willful misconduct (d) or breach of any intellectual property
     rights

         13.    Expenses. Each of the Parties shall bear its respective costs, charges, and expenses for
the business review, preparation, and negotiation of this LOI and the Definitive Agreement or
incurred in connection with the transactions contemplated thereby, including, but not limited to, fees
of their respective counsel, accountants, and other advisors or consultants.

        14.    Severability. If any provision of this LOI is held to be unenforceable or invalid, the
other provisions shall continue in full force and effect.

        15.     Miscellaneous. Neither this LOI nor any rights or obligations hereunder may be
assigned, delegated, or conveyed by either Party without the prior written consent of the other Party.
This LOI may be executed in counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one agreement. A signed copy of this LOI delivered by facsimile, e-
mail or other means of electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this LOI. The headings of the various sections of this LOI have
been inserted for reference only and shall not be deemed to be a part of this LOI. All references to
"day" in this LOI shall mean calendar day.



                                      [SIGNATURE PAGE FOLLOWS)
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21              Entered 04/12/21 15:56:04        Page 10 of 35




    If you are in agreement with the terms set forth above and wish to proceed with negotiating a
    Definitive Agreement for the proposed Transaction on that basis, please sign this LOI in the
    space provided below and return an executed copy to the attention of Joel Jamieson at Morpheus.
                                                     Very truly yours,


                                                     Morpheus Labs Inc.




                                                     Name: Joel Jamieson
                                                     Title: CEO
                                                     Email: joel@Bweeksout.com


    Agreed to and accepted:
    Golds Holdings Cnr.A---....


    By:._~~~-H-.f----...:..."""5i'L.......:~,~~~
    Name: ----~-----;;...-:;;;::;~.,
    Title:. _ _ _ _---r-...3i...i~~--===-
    Email:                         g:o/,/f,Jy/&f.    C 0,..,,.,
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 11 of 35




                                     EXHIBIT A
   Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21           Entered 04/12/21 15:56:04   Page 12 of 35




Gold's Partnership
Proposal

PREPARED FOR:    (PMEgT Gym Studio Standalone Division
DATE:             +VMZ
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21           Entered 04/12/21 15:56:04        Page 13 of 35
                                                                                      Morpheus Labs Inc.
                                                                                      Kirkland, WA
                                                                                      425.739.9295

                                           Overview
  Dear Gold’s Team:


  It’s been great having the opportunity to spend time with you and discover our shared
  passion for bringing change and progress to the fitness industry. After being in this
  business for close to 20 years, I’ve had the opportunity to work closely with a wide
  variety of organizations and individuals.


  In that time, I’ve come across few teams that are as committed to a vision of creating
  something truly unique and making a real difference as yours. I’ve appreciated the
  chance to meet with everyone and discuss the opportunities, challenges, and potential
  of what lies ahead.


  My team and I are excited to work with you in the weeks, months, and years ahead to
  turn that potential into reality and set a new standard in the industry. To that end, I have
  put together this proposal as a high-level overview of what my team and I can bring to
  this project, and the next steps required to move forward.


  In partnership with your team and OneFitStop, our goal at Morpheus Labs is to develop
  the underlying technology—a combination of cutting-edge software, hardware, and IP—
  that will power the most personalized and engaging fitness experience the industry has
  ever seen. I’ve built a team that has the experience, talent, resources, and expertise
  required to make Gold’s new standalone studio concept the success we all believe it
  can be.


  I’m looking forward to the next steps and we are excited to get the ball rolling. Please review
  this proposal and let me know if anyone on your team has any questions.


  Sincerely,




  Joel Jamieson
  Morpheus Labs
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21           Entered 04/12/21 15:56:04        Page 14 of 35
                                                                                      Morpheus Labs Inc.
                                                                                      Kirkland, WA
                                                                                      425.739.9295

                                   Project Description

  The goal of all parties involved in the proposed project is to set a new standard in the fitness
  industry for standalone studio concepts. This new concept will focus on leveraging technology
  to drive a higher level of personalization, a more engaging experience, and better results for all
  members. The focus will be on delivering a complete and effective fitness solution built around
  world-class coaching, lifestyle management, education, community, and unparalleled customer
  service.


  Achieving this aim will require the commitment and coordination of the entire team at Gold’s,
  OneFitStop (OFS), and Morpheus Labs. Upon agreement to the outlined terms in this proposal,
  we will work with your executive and legal teams to draft a final contract. This will include a
  detailed Scope of Work, Terms and Conditions, and Master Hardware and Software Licensing
  Agreement. Our contributions to the project will include, but not be limited to:



     1. Developing the necessary architecture, including server setup and management, SDKs,
        APIs, web services, etc., for seamless integration of the current Morpheus fitness
        technology and IP into the OFS mobile application.

     2. Consulting with OFS team to design and implement new UI/UX to display Morpheus
        fitness data within new member mobile application.

     3. Creating additional algorithms and new IP to provide on-going tracking and reporting of
        fitness metrics, customized class recommendations, and member flagging based on
        identified behaviors.

     4. Developing the Morpheus GRID mobile application for coaches on iOS and Android to
        include additional features required by Gold’s and integration with OFS database.

     5. Developing the Morpheus GRID mobile iPad group application on iOS to include
        additional features required by Gold’s and integration with OFS database.

     6. Supplying branded hardware including A) a proprietary armband to collect heart rate
        variability, display live heart rate and personalized zones and B) a rechargeable
        Bluetooth/ANT+ chest strap with internal memory.

     7. Supplying ANT+ hardware and related equipment for each location to collect, transmit,
        and display live heart rate data.

     8. Creating and delivering required supporting documentation and educational material to
        train facility coaches and staff members on all software and hardware use.
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21          Entered 04/12/21 15:56:04    Page 15 of 35
                                                                                  Morpheus Labs Inc.
                                                                                  Kirkland, WA
                                                                                  425.739.9295

                 Development Requirements Summary
   #    Requirement
        [Member app] SDK to connect wearable devices to Track module for OFS
                ● Bluetooth devices connectivity
                ● Firmware update module
                ● RR Interval data collection (Recovery test)
    1
                ● Integration with Fitbit API
                ● Integration with Garmin API
                ● Integration with Google Fit
                ● Integration with Apple Health
        [Member app] API to GET activity data from Track module OFS
                ● Sleep
                ● RR intervals (HRV)
    2
                ● Activity (Steps, Miles, Calories)
                ● Train (Zone, HR Profile, History)
                ● Questionnaire responses
        [Member app] Develop web services app
                ● HRV calculation
                ● Recovery Score - develop updated algorithm
    3           ● Weekly Fitness score - develop new algorithm
                ● Train - Develop updated algorithm for HR Zones
                ● Train - Develop new algorithm for class recommendations
                ● Train - Develop updated algorithm for post-workout recovery
                ● Train - Develop new algorithm to set weekly/monthly goals
        [Member app] Develop API Endpoints
                ● GET Register new user
                ● GET Recovery (HRV) test results
                ● GET Bedtime questionnaire
    4           ● GET Train workout data
                ● GET User meta data
                ● POST Recovery score
                ● POST Class recommendations
                ● POST Updated recovery score post-workout
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21              Entered 04/12/21 15:56:04         Page 16 of 35
                                                                                          Morpheus Labs Inc.
                                                                                          Kirkland, WA
                                                                                          425.739.9295



         [GRID mobile app] Custom skin with branding and additional UI/UX changes to match
    5
         member app/gym design elements
         [GRID mobile app] Develop API to integrate with OFS to manage/sync coach/instructor
    6
         accounts and permissions

    7    [GRID mobile app] Develop API to integrate with OFS to manage/sync current members

         [GRID mobile app] Build API to GET daily projected class registrations via OFS API to
    8
         display metrics to coaches/instructors
         [GRID mobile app] Develop ability for coaches/instructors to create and manage their own
    9
         member groups
         [GRID mobile app] Develop algorithm and notification system to flag members that may
    10
         need attention/instruction based on data
         [GRID live training app] ANT+ data hub with support for up to 40 class members per
    11
         training session
         [GRID live training app] Custom skin with branding and additional UI/UX change to match
    12
         design elements
         [GRID live training app] GET member accounts, coaches/instructors, class schedules with
    13
         OFS via API
         [GRID live training app] Ability to assign coach/instructor to class manually or GET
    14
         schedule from OFS API
         [GRID live training app] GET daily projected class registration via OFS API, or via live check-
    15
         in (unique device ID?)
         [GRID live training app] Enable manual class management: add/edit/remove members
    16
         from class
         [GRID live training app] Display flagged members who may need additional
    17
         attention/guidance
         [GRID live training app] Ability for coach/instructor to add notes to member record during
    18
         session
         [GRID live training app] Develop webhook to PUSH training data to OFS with summary of
    19
         class stats
         [GRID live training app] Develop algorithm and flag members who exceed or underperform
   20
         class recommendations: intensity too high or too low

    21   [GRID live training app] Add additional view of heart rate data including time in zones

         [GRID live training app] Add feature to sort and display members according to recovery
   22
         score and +B48:B51other identified flags
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21           Entered 04/12/21 15:56:04        Page 17 of 35
                                                                                      Morpheus Labs Inc.
                                                                                      Kirkland, WA
                                                                                      425.739.9295

                                   Tentative Timeline
  To complete the work outlined in the development requirement summary, we estimate the
  following timeline and completion to public launch within approximately 10 months. This
  estimation assumes all dependencies will be delivered by all parties as per required deadlines
  and additional features outside those listed above will not be required.

  The timeline is for estimation purposes only and is subject to a finalized Scope of Work,
  including detailed milestones, to be delivered after the preliminary terms in this proposal have
  been agreed upon.

                          Phase                             Estimated Time to Complete

   Research, team planning, logistics, and setup           2 weeks

   System architecture, server, database development       4-6 weeks

   SDK & API development                                   8-12 weeks

   UI / UX development                                     4-6 weeks

   Core features build                                     10-12 weeks

   Alpha and Beta testing                                  8-10 weeks




                             Estimated Project Budget
  To develop the core technology required for this project to the highest standards possible, we
  will utilize our existing team of developers, data analysts, designers, and engineers as well as
  bring on additional talent. To fulfill the extensive requirements and work with the team at OFS to
  complete this project within the timeframe necessary, we will assemble a core team of senior-
  level software engineers including full-stack developers, mobile developers, UI/UX designers,
  machine learning specialists, data security experts, and project managers.

  We estimate roughly 60 cumulative staff-months (defined as160 hours of billable work per
  staff-month) are required to complete the project within the alloted timeframe. Our development
  rate will be $14,400 USD per staff-month ($90 USD per hour), billed on a monthly basis, until the
  completion of the outlined project. This does not include additional expenses such as travel,
  software licenses, consulting, and other items that will be listed in the final terms of agreement.

  The projected budget is for estimation purposes only. It is not binding and is subject to change
  pending a finalized Scope of Work. It does not include the development of any additional
  features outside the items listed within this proposal or delays due to any other parties.
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21           Entered 04/12/21 15:56:04        Page 18 of 35
                                                                                      Morpheus Labs Inc.
                                                                                      Kirkland, WA
                                                                                      425.739.9295

                                          Next Steps
  To proceed with the project as outlined in this proposal, please sign and return it, or contact me
  to discuss any proposed changes required before proceeding. Once the proposal been
  accepted, I will send an invoice for the required deposit of 10% of the estimated budget: a total
  of 6 staff-months, or $84,600 USD.

  This will serve to kick the project off so we can officially start assembling the team and doing
  the necessary planning with the OFS team to begin the integration build while we finalize formal
  terms, including the Scope of Work and Master Software Licensing and Hardware Agreements.

  Thank you again for providing me the opportunity to submit this proposal. My team and I look
  forward to taking the next step and working with your team to turn our shared vision for the
  future of fitness into a reality.




    X
    Adam Zeitsiff
    CEO, Gold's Holdings




    X
    Joel Jamieson
    President, Morpheus Labs
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 19 of 35



                                     EXHIBIT B

                                     Hale Email
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 20 of 35
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 21 of 35



                                     EXHIBIT C

                                      Work Log
  Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21                                                                                        Entered 04/12/21 15:56:04                                          Page 22 of 35


Dev         Date           Hours         Paid       Notes                                                                                                                     Category
Piotr F.      February 1            4           1 GarminSleep GarminActivity tests                                                                                            iOS
Piotr B.      February 1            4           1 Created new app build without logger; perfomerd tests on the new build                                                      iOS
Krzysztof     February 1            3           1 integrating Cucumber into project, writing first Gherkin tests for ConnectCommand                                           Android
Jacek         February 1            5           1 MOR-314 MOT- 292 Added API classe and model to SDK                                                                          iOS
Artur         February 1           2.5          1 Specifications, task and app testing, architecture, task management                                                         iOS/Android/API/Testing
Grzegorz      February 2            4           1 Add & remove hrv_score + testing                                                                                            API
Krzysztof     February 2           3.5          1 Implementing first Gherkins in Java. Analyzing if Dagger can be of use. Implementation of CucumberJUniRunner. Configuration
                                                                                                                                                                        Android
                                                                                                                                                                              of command line test runs. Test loggs formatting. Making Cucumber + PowerMockito work toge
Maciek        February 2            1           1 iOS Consumer App logs improvements                                                                                          iOS/Android/API/Testing
Artur         February 2            1           1 Specifications, task and app testing, architecture, task management                                                         iOS/Android/API/Testing
Piotr F.      February 2            2           1 FitBitActivity FitBitSleep tests                                                                                            iOS
Artur         February 3            2           1 Specifications, task and app testing, architecture, task management                                                         iOS/Android/API/Testing
Ania          February 3            1           1 iOS App Testing                                                                                                             QA Testing
                                                  MOR-314 Added Autentcation
Jacek         February 3            5           1 Call witch Maciej about API and SDK                                                                                         iOS
                                                  Android SDK & Demo App + iOS SDK & Demo App + API endpoints + Swifty Beaver as iOS loggin service + tasks
Maciek        February 3            8           1 management and specs                                                                                                        iOS/Android/API/Testing
Grzegorz      February 3            6           1 Firmware endpoint                                                                                                           API
Piotr B.      February 3            5           1 Created new app build with new lightweight logger and cloud storage, performed tests                                        iOS
Piotr F.      February 3            2           1 BluetoothConfigurationStub BluetoothConnectorMock                                                                           iOS
Krzysztof     February 3            8           1 Finishing Tests for ConnectCommand, added tests for DisconnectCommand and TimeoutCommand                                    Android
Marcin        February 3            3           1 Recovery API PR review and fixes                                                                                            API
Artur         February 4            4           1 Specifications, task and app testing, architecture, task management                                                         iOS/Android/API/Testing
Ania          February 4           2.5          1 iOS App Testing                                                                                                             QA Testing
                                                  Added logic authorisations in API. Added login and signup.
Jacek         February 4            7           1 Added logic authorisations with SDK.                                                                                        iOS
                                                  Checking Instabug, Slack and Trello reports, SDK Demo: BT functionality - set zones value, SDK Demo: BT functionality
Radek         February 4            8           1 - get and set time, Merge PR from Krzysztof, SDK Demo: BT functionality - get signal quality and battery level        Android
                                                  Android SDK & Demo App + iOS SDK & Demo App + API endpoints + fix for production API (revert migrations) + iOS
Maciek        February 4            6           1 improved loggs + tasks management + planning call                                                                           iOS/Android/API/Testing
Grzegorz      February 4            6           1 Firmware endpoint                                                                                                           API
Piotr B.      February 4            4           1 Jira MOR-764: cloned data into dev account for analysis; IB1108: testing app inactivity state after live workout finished   iOS
Piotr F.      February 4            3           1 distanceInMeters to double fix, testTryReconnect testUpdateThreshold                                                        iOS
Krzysztof     February 4            9           1 Refactor and unitTests for GetBatteryLevelCommand; discovering possibilities for integration tests of the M5                Android
Marcin        February 4            5           1 Fixing production database. Bugfix in OFS sign up. Importing development heartrate data                                     API
Artur         February 5            4           1 Specifications, task and app testing, architecture, task management                                                         iOS/Android/API/Testing
Ania          February 5            3           1 iOS App Testing                                                                                                             QA Testing
                                                  Added Me to app demo for API
                                                  Added User API for getMe and updateMe in SDK
                                                  Update auth logic in SDK
                                                  Call witch RADEK and Maciek about SDK API in app demo
Jacek         February 5            5           1 Merge PR Test for SDK                                                                                                       iOS
                                                  Checking Instabug, Slack and Trello reports, SDK Demo: BT functionality - import workout data, Merge PR from
Radek         February 5            5           1 Krzysztof, SDK: change Morpheus API for OFS - in progress, telco with Jacek and Maciek                                      Android
                                                  Android SDK & Demo App + iOS SDK & Demo App + API endpoints + update srv & db credentials + iOS test build +
Maciek        February 5            7           1 tasks management + dev call                                                                                                 iOS/Android/API/Testing
Grzegorz      February 5            2           1 Update database space, turn on autoscaling + check instances                                                                API
Piotr B.      February 5            5           1 SBLogger - pinned user email; MOR-764 found reason; MOR-607 hotfixing; Support in creating SDK Pods                         iOS
Piotr F.      February 5            3           1 HeartrateSDK, APIKey, APIToken tests                                                                                        iOS
Krzysztof     February 5            9           1 Setting Up End2End Instrumentation Tests (cucumber-android)                                                                 Android
Marcin        February 5            2           1 Minor adjsutments in existing endpoints                                                                                     API
Artur         February 6           2.5          1 Specifications, task and app testing, architecture, task management                                                         iOS/Android/API/Testing
Ania          February 6            2           1 iOS App Testing                                                                                                             QA Testing
                                                  Added post, get, put tracking in app demo.
                                                  Added post, get , get, many activity in app demo.
                                                  Create UI for tracking and activity.
                                                  Added tracking get post and put. Add Track model in SDK
Jacek         February 6            8           1 Added get witch Id activity in SDK                                                                                          iOS
                                                  Checking Instabug, Slack and Trello reports, SDK: changed Morpheus API for OFS, SDK Demo: Morpheus API
Radek         February 6            8           1 authorization without signup, Merge PR from Krzysztof, SDK Demo: Morpheus API tracking - in progress                        Android
                                                  Android SDK & Demo App + iOS SDK & Demo App + API endpoints + prod db credentials update + iOS fix for media
Maciek        February 6            6           1 browser nav bar + iOS test build + tasks management                                                                         iOS/Android/API/Testing
Grzegorz      February 6            4           1 Change prod credentials + change ssh keys on prod env + testing                                                             API
Piotr B.      February 6            4           1 Connecting Specification repository with SDK library                                                                        iOS
Piotr F.      February 6            2           1 PreferenceData, RecoverySDK tests                                                                                           iOS
                                                    Implementing e2e tests for reading battery status, scanning devices, unit tests for reading device time + refactor
Krzysztof     February 6            8           1                                                                                                                             Android
Marcin        February 6            5           1 Investigating and fixing mugshot upload                                                                                     API
Artur         February 7           1.5          1 Specifications, task and app testing, architecture, task management                                                         iOS/Android/API/Testing
                                                  Added calories get, post and get many in app demo. Added logic API calories and update model in SDK
                                                  Added sleep get, post and get many in app demo. Added logic API sleep and update model in SDK
                                                  Added workout get, post and get many in app demo. Added logic API workout and update model in SDK
                                                  Added device post in app demo. Added logic API device and update model in SDK
Jacek         February 7            9           1 Added heartrate get, post and get many in app demo. Added logic API heartrate and update model in SDK                       iOS
                                                  Checking Instabug, Slack and Trello reports, SDK Demo: Morpheus API tracking, SDK Demo: Morpheus API general
                                                  settings - get only, SDK Demo: Morpheus API many data processing - in progress, telco with Maciek, SDK Demo:
Radek         February 7            8           1 Morpheus API recovery, activity, workout and calories data processing                                                       Android
Maciek        February 7            7           1 Android SDK & Demo App + iOS SDK & Demo App + API endpoints + tasks management + planning call                              iOS/Android/API/Testing
Grzegorz      February 7           7.5          1 Change prod credentials + change ssh keys on prod env + testing; Firmware endpoint + Firmware file upload endpoint          API
Piotr B.      February 7            4           1 Created pod repo with example and distributing                                                                              iOS
Piotr F.      February 7            2           1 Unit tests for:WorkoutSDK Track                                                                                             iOS
                                                  Implementing e2e tests for reading device time, refactor for making stress testing possible, stress testing for reading
Krzysztof     February 7            5           1 device time and battery level                                                                                               Android
Marcin        February 7            4           1 Fixing mugshot upload                                                                                                       API
Radek         February 8            3           1 telco and chat with Maciek, SDK Demo: Morpheus API heartrate and sleep data processing                                      Android
Maciek        February 8            5           1 Android SDK & Demo App + API endpoints + tasks management                                                                   iOS/Android/API/Testing
Grzegorz      February 8            8           1 Firmware file upload endpoint                                                                                               API
Piotr F.      February 8            2           1 User UserProfile tests                                                                                                      iOS
Marcin        February 8            7           1 Fixing mugshot upload                                                                                                       API
Maciek        February 9            3           1 API endpoints                                                                                                               iOS/Android/API/Testing
Grzegorz      February 9            8           1 Firmware file upload endpoint + integration with firmware; Calculation endpoint                                             API
Piotr F.      February 9            2           1 BluetoothAttrbutesTests                                                                                                     iOS
                                                  Added recovery get, post and get many in app demo. Added logic API recovery and update model in SDK
                                                  Added HRV score get, post and in app demo. Added logic API HRV and update model in SDK
                                                  Added recovery score get, get many and in app demo.
                                                  Added weeklu score get in app demo.
Jacek        February 10            8           1 Added daily zones post and in app demo.                                                                                     iOS
Marcin       February 10            6           1 Minor improvements in mugshot upload. Disabling timezones in date fields. Postman update                                    API
Grzegorz     February 10            8           1 Calculation endpoint; current works                                                                                         API
  Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21                                                                                          Entered 04/12/21 15:56:04                                            Page 23 of 35


Dev         Date           Hours         Paid     Notes                                                                                                                        Category
                                                  Checking Instabug, Slack and Trello reports, Merge PR from Krzysztof, SDK Demo: Morpheus API - hrv score, daily
Radek        February 10            8           1 zones data processing, SDK Demo: 3rd party API                                                                               Android
Piotr B.     February 10            4           1 Created procedure for generating universal framework using Pods, added script                                                iOS
Krzysztof    February 10            8           1 Trying to make powermock run with android instrumentation tests. Found a solution to use spies with Mockito.                 Android
Piotr F.     February 10            2           1 BluetoothBatteryTests                                                                                                        iOS
Artur        February 10            1           1 Specifications, task and app testing, architecture, task management                                                          iOS/Android/API/Testing
Maciek       February 10           16           1 Android SDK & Demo App + iOS SDK & Demo App + API endpoints + tasks management + dev tests                                   iOS/Android/API/Testing
                                                  Update recovery get, post and get many in app demo. Update logic API recovery and modes in SDK
                                                  Added Daily Zones in app demo. Added logic API Daily Zones and update model in SDK
                                                  Added Weekly Score s in app demo. Added logic API Weekly Score and update model in SDK
Jacek        February 11            8           1 Added HR calculations s in app demo. Added logic API HR calculations and update model in SDK                                 iOS
Marcin       February 11            4           1 Implementing weekly scores                                                                                                   API
Grzegorz     February 11            9           1 Calculation endpoint; current works                                                                                          API
                                                  Checking Instabug, Slack and Trello reports, SDK Demo: Mugshot in user data, telco with Maciek, SDK Demo: Changed
                                                  daily zones in Morpheus API, SDK Demo: Changed recovery post in Morpheus API, SDK Demo: Added hr calculations
Radek        February 11            8           1 in Morpheus API, Add ProGuard as code obfruscator - in progress                                                   Android
Piotr B.     February 11            5           1 Merged demo files from SPM project to Pod project, updated framework files                                                   iOS
                                                  Refactoring for making possible to intercept communication between OS and bluetooth device. Exemplary tests for
Krzysztof    February 11            8           1 reading characteristic (batter level). Possible null pointer fix.                                                            Android
Piotr F.     February 11            2           1 DeviceTests HRVScoreTests                                                                                                    iOS
Artur        February 11            1           1 Specifications, task and app testing, architecture, task management                                                          iOS/Android/API/Testing
Maciek       February 11           12           1 Android SDK & Demo App + iOS SDK & Demo App + API endpoints + tasks management + dev tests                                   iOS/Android/API/Testing
                                                  Prepared SDK 0.12.0 , test and debug server bugs in API requests.
                                                  Generate pod SDK and send to repo.
                                                  Added update image in Me (User).
                                                  Generate documentation SDK.
                                                  Merge repo branches
Jacek        February 12           10           1 Test pods SDK in app Demo                                                                                                    iOS
Marcin       February 12            6           1 Implementing weekly scores. Deploy and bugfixing                                                                             API
Grzegorz     February 12           14           1 Currents works, preparing ofs-stg env                                                                                        API
                                                  Checking Instabug, Slack and Trello reports, Add ProGuard as code obfruscator, SDK Demo: Added weekly score in
Radek        February 12           15           1 Morpheus API - in progress, Publishing SDK, add missing requests to demo app and sdk                                         Android
                                                  Added support for loading image assets in Pod framework, added comments in documentation, created guide for
Piotr B.     February 12            7           1 releasing Pod framework, released version 0.12.0                                                                             iOS
                                                  Refactoring for making possible to intercept communication between morpheussdk and bluetooth device (Task level).
Krzysztof    February 12            7           1 Exemplary tests for setting time. Started working on intercepting communication at task related packet level.                Android
Piotr F.     February 12            2           1 testTryRetray for bluetoothConfiguration, HRRecovery and DictExt tests                                                       iOS
Artur        February 12            2           1 Specifications, task and app testing, architecture, task management                                                          iOS/Android/API/Testing
Maciek       February 12           9.5          1 Release of API, SDKs, Documentation and Android Demo App                                                                     iOS/Android/API/Testing
                                                  Fixed SDK for API Recovery, daily zones, HR Calculation.
                                                  Added BT SDK in app demo (Time, Base Data "Test, Train, Trestle").
                                                  Merge PR test.
                                                  Generate documentation for v 0.14.0 SDK.
Jacek        February 13            9           1 Generate app demo v 0.14.0.                                                                                                  iOS
Marcin       February 13            2           1 Deleting one's own account                                                                                                   API
Grzegorz     February 13            6           1 Clearing AWS, preparing logs service for ofs-stg                                                                             API
                                                  Checking Instabug, Slack and Trello reports, SDK: add dev bintray repository, Demo and SDK: check workouts post,
Radek        February 13            6           1 Create 3rd party API configuration description, Check bugs MOR-686 and MOR-685: added comment to cards                       Android
Piotr B.     February 13            6           1 Added BT synchronization in demo application, released Pod framework version 0.14.0                                          iOS
Piotr F.     February 13            2           1 additional BTConfig tests (51% coverege)                                                                                     iOS
Artur        February 13            4           1 Specifications, task and app testing, architecture, task management                                                          iOS/Android/API/Testing
                                                  iOS Demo App + iOS SDK Documentation update + API adjustments + weekly dev call + export Android users data from
Maciek       February 13            9           1 production database                                                                                              iOS/Android/API/Testing
                                                  Making possible assertions on specific task level, and intercepting frames related to specific task on the example of
Krzysztof    February 13            8           1 setting time command.                                                                                                        Android
Jacek        February 14            5           1 Create project node SDK with subspec frameworks. Added project SDK to the demo app project.                                  iOS
Marcin       February 14            4           1 Deleting one's own account                                                                                                   API
                                                  Checking Instabug, Slack and Trello reports, Check crash MOR-677: known system bug, Fixed crash MOR-675: activity
                                                  is already destroyed when app trying reconnect BT, Check crash MOR-619: wrong app state when shows info dialog,
                                                  SDK: change user profile fields and update on BinTray, SDK: add PUT requests, Update JavaDoc, chat with Maciek,
Radek        February 14            8           1 Check crash MOR-687: system window error, Check bug MOR-783: Train Zones BPM colors are off - in progress                    Android
Piotr B.     February 14            3           1 Included tests to Pod framework project, checking tests export                                                               iOS
Krzysztof    February 14            8           1 bug fixing and making solution stable                                                                                        Android
Piotr F.     February 14           3.5          1 testGetFirmwareVersion                                                                                                       iOS
Artur        February 14           3.5          1 Specifications, task and app testing, architecture, task management                                                          iOS/Android/API/Testing
Ania         February 14            1           1 Testing both iOS and Andorid builds, agregated from the entire week                                                          QA Testing
Maciek       February 14            7           1 Android SDK Documentation update + iOS SDK Demo app presentation improvements + call with Element79/OFS                      iOS/Android/API/Testing
                                                  Added puts for Workout, Sleep, Recovery, Heartrate ,Calories, Activity. and added to app demo.
                                                  Merge test to develop pod.
Jacek        February 15            7           1 Merge PR                                                                                                                     iOS
Piotr F.     February 15            4           1 btConfig tests (72% coverege), 19.9% coverege sdk                                                                            iOS
Maciek       February 15            2           1 iOS SDK update methods improvements + tests updates                                                                          iOS/Android/API/Testing
Piotr F.     February 16            2           1 BTConnector tests                                                                                                            iOS
                                                  Added and update get many for activity, calories, daily zones, HRVScore, recovery, sleep, workout. in SDK and app demo.
Jacek        February 17            6           1 SDK frameorks work add Carthage                                                                                        iOS
                                                  Checking Instabug, Slack and Trello reports, Fixed bug MOR-783: Train Zones BPM colors are off, Jira cleaning - not all
                                                  Android tasks was attached to me, Check bug MOR-714: Showing me yesterdays sleep time today before going to
                                                  sleep, SDK: Change user data struct, Check crash MOR-571: user data object disappeared, Check crash MOR-572:
                                                  known android system issue, SDK Demo: Added limit params to get many requests, create updated lib, create updated
Radek        February 17            8           1 demo app, create updated JavDocs, Check crash MOR-577: in progress                                                           Android
                                                  Android Consumer App fixes + Android SDK get many dates limits + iOS SDK get many dates limit + iOS SDK carthage
Maciek       February 17            6           1 demendencies + iOS Consumer App sync issues debug + API refactor and automated tests + tasks management                      iOS/Android/API/Testing
                                                  Add date filtering + limiting results for get many request (collections: activity, calories, recovery, workout, hrvscores,
Grzegorz     February 17            5           1 sleep, daily_zones)                                                                                                          API
Piotr B.     February 17            5           1 MOR-790 fetching logs; MOR-802 created hotfix                                                                                iOS
Krzysztof    February 17            6           1 Trying to debug problems with scanning for bluetooth devices. Introducing "burst mode" for tests. Making possible to execute
                                                                                                                                                                           Android
                                                                                                                                                                               commands in series without waiting for previous command to finish.
Piotr F.     February 17            2           1 BTConnector tests: testTimerAction, getHeartRate, getRRIInterval, getM3DeviceTypePacket                                      iOS
Artur        February 17            3           1 Specifications, task and app testing, architecture, task management                                                          iOS/Android/API/Testing
                                                  Added delete user in sdk and app demo.
                                                  Generate dcumetanio v.0.15.0
                                                  Generate app demo v 0.15.0
Jacek        February 18            4           1 Add pods v0.015.0                                                                                                            iOS
                                                  Checking Instabug, Slack and Trello reports, telco with Krzysiek, Check crash MOR-577: net socket closed, Fixed bug
                                                  MOR-714: Showing me yesterdays sleep time today before going to sleep, Check bug MOR-589: Scroll backwards on
                                                  landscape chart, Check crash MOR-578: Internal problem of TextView widget, Check bug MOR-749: User can't connect
Radek        February 18            8           1 to device                                                                                                                    Android
                                                  Android Consumer App fixes + iOS SDK documentation updates + iOS Consumer App sync debug + plannig call + tasks
Maciek       February 18            4           1 management                                                                                                      iOS/Android/API/Testing
Grzegorz     February 18            7           1 Create custom paginationation; MOR-799                                                                                       API
Piotr B.     February 18            4           1 MOR-802 analyze workout timestamp formats; released new Pod 0.15.0                                                           iOS
                                                  Ordering branches and PR. Fixing error in task intercepting. Communication (Radek, Maciek). PR with refactor. Playing
Krzysztof    February 18            7           1 with manipulating communication interception in tests.                                                                       Android
Piotr F.     February 18            2           1 BTConnector tests: testGetM5DeviceTypePacket, testGetM5DeviceRRInterval, cov 29%, sdk 25%                                    iOS
  Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21                                                                                    Entered 04/12/21 15:56:04                                         Page 24 of 35


Dev         Date           Hours         Paid     Notes                                                                                                                   Category
Marcin       February 18            4           1 Refactor planning                                                                                                       API
Artur        February 18           2.5          1 Specifications, task and app testing, architecture, task management                                                     iOS/Android/API/Testing
Jacek        February 19            5           1 Created script for generate SDK framework from project SDK. Add project SDK to project demo app.                        iOS
                                                  Checking Instabug, Slack and Trello reports, Check bug MOR-749: User can't connect to device, SDK: Add logging API -
Radek        February 19            8           1 base service and BT logs, SDK Demo: Delete account in Morpheus API, telco with Maciek                                Android
                                                  Android Consumer App fixes + Android SDK logging service + iOS SDK automatic deployment + iOS Consumer App
Maciek       February 19           2.5          1 sync debugging and summary                                                                                              iOS/Android/API/Testing
Grzegorz     February 19            7           1 Add deploy for logs (ofs-stg env) + fix error with logs on this env; Remove staging env; MOR-799                        API
Piotr B.     February 19            5           1 MOR-791 found and described reason; MOR-790 found and described reason; MOR-802 working on solution                     iOS
Krzysztof    February 19            8           1 Understanding dependencies between public methods of MorpheusSDK. Setup and first tests.                                Android
Piotr F.     February 19            1           1 develop-pod merge try                                                                                                   iOS
Marcin       February 19            6           1 Testing preparation                                                                                                     API
Artur        February 19           2.5          1 Specifications, task and app testing, architecture, task management                                                     iOS/Android/API/Testing
                                                  Update script do gendered zip framework.
                                                  Create project sdk and Update projesc app demo witch sdk.
                                                  Add project SDK to repo.
                                                  Update project App demo to repo.
Jacek        February 20            7           1 Test generet pod v.0.16.0                                                                                               iOS
                                                  Checking Instabug, Slack and Trello reports, SDK Demo: Delete account and logging API - tests and fixes, generate
                                                  updated JavaDoc, Fixed crash MOR-579: user has not set units and this leads to crash, Fixed crash MOR-628: app
                                                  restarting after back from deep sleep when system is sending file to S3, Check crash MOR-647: OS died, and there is
Radek        February 20            8           1 nothing to do with our app                                                                                              Android
Grzegorz     February 20            8           1 Redis error; MOR-799                                                                                                    API
Piotr B.     February 20            4           1 MOR-802 reviewed generating timestamps of Workouts and Recoveries; MOR-791 - checking parser for packets import         iOS
                                                  First batch of tests asserting, that public methods of MorpheusSDK dont throw any unexpected exceptions before
Krzysztof    February 20            8           1 initialization.                                                                                                         Android
Piotr F.     February 20            2           1 BTConnector cov 32,6%                                                                                                   iOS
Marcin       February 20            5           1 testing preparation. Writing tests                                                                                      API
Artur        February 20           3.5          1 Specifications, task and app testing, architecture, task management                                                     iOS/Android/API/Testing
                                                  Added automatic generator documentation script.
Jacek        February 21            6           1 Fixed jitter slider in app Morpheus.                                                                                    iOS
                                                  Checking Instabug, Slack and Trello reports, Fixed crash MOR-687 MOR-729: GUI context is unavailable when app is
                                                  trying to show dialog or toast, Fixed crash MOR-709: GUI context is unavailable when app is trying to show progress
                                                  dialog, Check bug MOR-713: user has 8 threads, working once per 10 seconds, which was finishing recovery test - i
                                                  don't know reason, Check bugs MOR-487, MOR-468, MOR-809: already fixed, Fixed bug MOR-467: due to server
                                                  (probably), error user stuck on last onboard screen, Check bug MOR-469: M5 data sync is not working for 2+ weeks - in
Radek        February 21            8           1 progress                                                                                                                Android
                                                  Android Consumer App fixes + Android SDK docs update + iOS firmware update + tasks management + Prod API
Maciek       February 21           4.5          1 timestamp unification + planning call                                                                                   iOS/Android/API/Testing
Grzegorz     February 21            4           1 MOR-799                                                                                                                 API
Piotr B.     February 21            4           1 MOR-764 testing ranges for xAxis                                                                                        iOS
                                                  Second batch of tests asserting, thath public methods of MorpheusSDK dont thro any unexpected exceptions before
Krzysztof    February 21            7           1 initialization methods are run.                                                                                         Android
Marcin       February 21            6           1 Fixing column types in production database. Writing tests                                                               API
Ania         February 21            1           1 iOS App Testing                                                                                                         QA Testing
Artur        February 21           3.5          1 Specifications, task and app testing, architecture, task management                                                     iOS/Android/API/Testing
                                                  MOR-720 Debug problem with logger error timeoveride. Fixed in new version app.
                                                  MOR-812 Debug problem with Server FitBit. Server restrun 401
                                                  MOR-553 Fixed problem show menu after workout.
                                                  MOR-300 Added set Mode Test form SDK to Device M5. Added function to app demo.
Jacek        February 22           10           1 Fixed problem dependencies frameworks for test.                                                                         iOS
Maciek       February 22            4           1 iOS firmware upgrade + iOS new firmware methods implementation and analysis                                             iOS/Android/API/Testing
Piotr B.     February 22            4           1 Upgrade Firmware MOR-237: Added downloading firmware from API                                                           iOS
Piotr F.     February 22            1           1 develop-pod merge try                                                                                                   iOS
                                                  MOR-300 and MOR-312 Added confrgs for mode train an synch
                                                  MOR-813 Added delegate about successfully setting test mode
Jacek        February 24            6           1 Merge PR - test in SDK                                                                                                  iOS
Piotr F.     February 24            2           1 demo project build, proper merge to newest develop                                                                      iOS
Marcin       February 24            5           1 Writing tests                                                                                                           API
Grzegorz     February 24            7           1 MOR-799                                                                                                                 API
                                                  Checking Instabug, Slack and Trello reports, Check bug MOR-469: M5 data sync is not working for 2+ weeks - many
                                                  bugs, already solved, in one card, Fixed bug MOR-476: Error Message when Server Is Down, Check bug MOR-493:
Radek        February 24            8           1 Workout Upload Freeze - in progress, Check crashes MOR-810 and MOR-811: sqlite db locked - in progress
Piotr B.     February 24            4           1 MOR-791 - generated logs and highlighted bits with wrong timestamps received in synchronization                         iOS
Krzysztof    February 24            8           1 initial setup of tests hitting morpheus api backend, bug hunting/fixing                                                 Android
Artur        February 24            2           1 Specifications, task and app testing, architecture, task management                                                     iOS/Android/API/Testing
                                                  Android consumer app fixes + iOS firmware upgrade and new firmware version tests + bad timestamp logs analysis +
Maciek       February 24           5.5          1 API automated tests and refactor + OFS endpoints integration and db changes                                             iOS/Android/API/Testing
                                                  MOR-30,MOR-312 MOR-813 Added logic and delegates in SDK And app demo.
Jacek        February 25            5           1 MOR-308 Start working                                                                                                   iOS
Piotr F.     February 25            2           1 BluetoothDeviceM3Tests                                                                                                  iOS
Grzegorz     February 25            6           1 MOR-799 + Github, AWS cleanups                                                                                          API
                                                  Checking Instabug, Slack and Trello reports, Fixed crashes MOR-810 and MOR-811: sqlite db locked, Check bug MOR-
                                                  493: Workout Upload Freeze - already fixed,, Check 3 PR from Krzysiek, Check bug MOR-505: Update on recovery
                                                  score questionnaire error message, Check crash MOR-654: weird issue related to GoogleAPIClient - unknown reason,
Radek        February 25            8           1 Check crash MOR-804: already fixed, Check crash MOR-803: system can't start MorpheusLogService - in progress            Android
Piotr B.     February 25            4           1 Upgrade Firmware MOR-237: added algorithm for downloading and installing new firmware on M5 device                      iOS
Krzysztof    February 25            8           1 added support for assertions on rretrofit responses (count of responses, error/valid response, responses status_code)   Android
Ania         February 25            2           1 Mobile Apps Testing                                                                                                     QA Testing
Artur        February 25            3           1 Specifications, task and app testing, architecture, task management                                                     iOS/Android/API/Testing
                                                  Android consumer app fixes + iOS firmware upgrade and new firmware version tests + API automated tests + SDK
Maciek       February 25            3           1 automated tests + tasks management + planning call                                                                      iOS/Android/API/Testing
                                                  MOR-312 Test new firmware synch mode for device M5.
                                                  MOR-308 Added get firmware View and logic in app demo.
Jacek        February 26            6           1 MOR-308 Added firmware class Bluetooth DFU , file manager and API endpoint                                              iOS
Piotr F.     February 26            2           1 BluetoothDeviceM5Tests                                                                                                  iOS
Marcin       February 26            6           1 Writing tests                                                                                                           API
                                                  Checking Instabug, Slack and Trello reports, Fixed crash MOR-803: system can't start MorpheusLogService - now
                                                  restart after deep sleep is faster, Check bug MOR-806: user couldn't connect to Garmin device - probably phone
                                                  problem, Check bug MOR-819: Morpheus logo is tiny in on Training History Screen - can't reproduce this on my side,
                                                  Check crash MOR-814: already solved, creating new Android signed version - for internal test purposes, Check crash
Radek        February 26            6           1 MOR-786: log service works before log api created - in progress, chat with Maciek                                       Android
                                                  Firmware Upgrade MOR-237: add version comparison, add ui loader for api, add displaying errors, remove unused;
Piotr B.     February 26            5           1 released new version 1.5.0 on TF; reviewed in progress tasks                                                            iOS
Ania         February 26            3           1 Mobile Apps Testing                                                                                                     QA Testing
Artur        February 26            5           1 Specifications, task and app testing, architecture, task management                                                     iOS/Android/API/Testing
                                                  Android consumer app fixes + iOS firmware upgrade + iOS SDK sync mode control + API automated tests and refactor
Maciek       February 26            5           1 + SDK automated tests + tasks management + dev call                                                                     iOS/Android/API/Testing
Jacek        February 27            2           1 MOR-308 Add Firmware API to app demo. Create casse and designe                                                          iOS
Piotr F.     February 27            1           1 RetrieveDataAttributeTests                                                                                              iOS
Marcin       February 27            5           1 Writing tests                                                                                                           API
Grzegorz     February 27            8           1 MOR-799 + Creating staging env                                                                                          API
  Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21                                                                                         Entered 04/12/21 15:56:04                                          Page 25 of 35


Dev         Date             Hours         Paid     Notes                                                                                                                       Category
                                                    Checking Instabug, Slack and Trello reports, Fixed crash MOR-786: log service works before log api created, Check
                                                    crash MOR-815: DB locked - already fixed, Fixed crash MOR-801: bug in external library leads to crash - library version
                                                    upgraded, Check crash MOR-782: well known issue with OnePluse device , Check crash MOR-797: well known Android
Radek        February 27              8           1 system issue, Fixed crash MOR-789: BT is trying to read device name but has null as address                             Android
Krzysztof    February 27              7           1 tests of public methods related to morpheus api in the case of initializing morpheussdk with valid public_id                Android
Ania         February 27              2           1 Mobile Apps Testing                                                                                                         QA Testing
Artur        February 27              4           1 Specifications, task and app testing, architecture, task management                                                         iOS/Android/API/Testing
                                                    Android consumer app fixes + iOS firmware upgrade + SDK automated tests + Staging environment setup + tasks
Maciek       February 27              3           1 management                                                                                                                  iOS/Android/API/Testing
                                                    MOR-308 Update Firmware API for app, Added DFU in SDK, Added framewroks for DFU in carthage
Jacek        February 28              6           1 Merge PR test                                                                                                               iOS
Piotr F.     February 28             0.5          1 mock protocols update                                                                                                       iOS
Marcin       February 28              3           1 Writing tests                                                                                                               API
Grzegorz     February 28              7           1 Creating staging env, deployment configuration, logs creation                                                               API
                                                    Checking Instabug, Slack and Trello reports, Check crash MOR-784: Log service is starting during app restart - already
                                                    solved, Check crash MOR-767: main activity crash during resume - no clue why, Check crash MOR-760: app is in
                                                    settings and import screens in this same time - duno how, need more occurencies, Check crash MOR-759: Log service
                                                    is starting during app restart - already solved, Fixed crash MOR-754: log service still working when app is restarted,
Radek        February 28              8           1 Check crash MOR-766: in progress                                                                                            Android
Piotr B.     February 28              4           1 Reviewing current firmware update process                                                                                   iOS
Krzysztof    February 28              7           1 tests of public methods related to morpheus api in the case of initializing morpheussdk with invalid public_id              Android
Ania         February 28             0.5          1 Mobile Apps Testing                                                                                                         QA Testing
Artur        February 28             2.5          1 Specifications, task and app testing, architecture, task management                                                         iOS/Android/API/Testing
                                                    Android consumer app fixes + iOS firmware upgrade + OFS endpoints integration + iOS SDK update + tasks
Maciek       February 28              6           1 management + planning call                                                                                                  iOS/Android/API/Testing
Piotr F.     February 29              2           1 GarminConnector testGetRecoveryByDate, testGetSleepByDay                                                                    iOS
Maciek       February 29              4           1 iOS firmware upgrade                                                                                                        iOS/Android/API/Testing
                                                    Live class design revisions, User profile screen. Notifications and alerts, Coach workflow design. Element 79 industrial
UI/UX                            444.4              design and firmware updates                                                                                                 UI/UX
Total                           1503.9


Piotr F.           March 1            7           1 GarminConnector testGenericApiError, testGetSleepByDate, testPrepareForCall, testRandomString                               iOS
Grzegorz           March 1            6           1 Migrate gunicorn from gevent to eventlet                                                                                    API
                                                    Added DFU logic to Firmware update in app,
Jacek              March 2            6           1 Fixed problem import frameworks Carthage for DFU in sdk and app.                                                            iOS
                                                    Checking Instabug, Slack and Trello reports, Fixed crash MOR-766: null activity - can't recreate, added protection,
                                                    Check crash MOR-822: BT is trying to read device name but has null as address - already fixed, Check crash MOR-855:
                                                    well known Android issue, Check problem of missing activity from fragment level, Fixed crash MOR-955: call activity
Radek              March 2           3.5          1 from detached fragment, Check crash MOR-954: in progress                                                            Android
Maciek             March 2           6.5          1 Android consumer app fixes + iOS firmware upgrade + Staging server setup + task management                                  iOS/Android/API/Testing
Marcin             March 2            5           1 Tests for auth endpoints                                                                                                    API
Grzegorz           March 2            6           1 Problem with worker                                                                                                         API
Piotr B.           March 2            5           1 Firmware Upgrade MOR-237: add checksum verification for downloaded firmware                                                 iOS
Krzysztof          March 2            8           1 added tests for valid, but incorrect public_id; some minor bug fixing; more detailed tests for sendHrvScores                Android
                                                    GarminConnector testGetCaloriesByDate, testGetActivityByDate, testGetCaloriesByDay, testGetActivityByDay,
Piotr F.           March 2            2           1 testGetCaloriesByDateStart, testGetActivityByDateStart                                                                      iOS
Artur              March 2            2           1 Specifications, task and app testing, architecture, task management                                                         iOS/Android/API/Testing
                                                    MOR-308 Added BlutConfguration for firmware update.
Jacek              March 3            6           1 MOR-308 Update logic for update firmware in app                                                                             iOS
                                                    Checking Instabug, Slack and Trello reports, Fixed crash MOR-954: resume workout after app restart, Check crash
                                                    MOR-953: after recovery test timer still works, duno why, need more examples, Check bug MOR-921: missing chart data
                                                    on result screen after import - in progress, Check crash MOR-566: BT is trying to read device name but has null as
Radek              March 3            6           1 address - already fixed, Check crash MOR-565: well known Android issue                                              Android
                                                    Android consumer app fixes + iOS firmware upgrade + iOS SDK firmware upgrade + Staging server setup + API
Maciek             March 3            5           1 automated tests and refactor + planning call                                                                                iOS/Android/API/Testing
Marcin             March 3            4           1 Tests for auth endpoints. Tests refactor                                                                                    API
Grzegorz           March 3            5           1 Problem with dev env on ECS                                                                                                 API
Piotr B.           March 3            5           1 Firmware Upgrade adapting for SDK; MOR-791: generated raw-logs for manufacturer                                             iOS
Krzysztof          March 3            8           1 addes more detailed test for sendMorpheusCalories                                                                           Android
Piotr F.           March 3            9           1 FitBitConnector tests                                                                                                       iOS
Artur              March 3            3           1 Specifications, task and app testing, architecture, task management                                                         iOS/Android/API/Testing
                                                    MOR-308 Update logic for upload firmware version. Added checksum to down firmware from API.
Jacek              March 4            9           1 MOR-308 Clean code and refactor. Update flow logic for firmware. Added API requests for down firmware version.              iOS
                                                    Checking Instabug, Slack and Trello reports, Feature MOR-664: Add Sync to navigation, Feature MOR-307: Check
Radek              March 4            8           1 firmware version - read version from device, communication service for V2                                                   Android
                                                    Android firmware upgrade + iOS firmware upgrade + iOS SDK firmware upgrade + Servers setup adjustments + API
Maciek             March 4            7           1 automated tests + import HR logs and debugging + weekly dev call + tasks management                                         iOS/Android/API/Testing
Marcin             March 4            5           1 Rewriting tests using fixtures                                                                                              API
Grzegorz           March 4            7           1 Problem with worker                                                                                                         API
Piotr B.           March 4            5           1 Firmware Upgrade finished adapting for SDK; MOR-238 started adding UI for processing                                        iOS
Krzysztof          March 4            8           1 addes more detailed tests for updateMorpheusCalories, tagging failing tests                                                 Android
Piotr F.           March 4            3           1 ConnectorHeartrateTests                                                                                                     iOS
Artur              March 4            5           1 Specifications, task and app testing, architecture, task management, design assets                                          iOS/Android/API/Testing
                                                    MOR-308 Added documetation for firmware update SDK
                                                    Mearge PR for test
Jacek              March 5            6           1 Added logic for set mode test in app Morpheus                                                                               iOS
                                                    Checking Instabug, Slack and Trello reports, Feature MOR-307: Check firmware version - GUI part of checking device
Radek              March 5            8           1 version and available versions in API V2                                                                                    Android
                                                    Android firmware upgrade + iOS firmware upgrade + Android automated tests + iOS firmware upgrade (consumer app
Maciek             March 5            9           1 and SDK) + Servers setup fixes + tasks management                                                                           iOS/Android/API/Testing
Marcin             March 5            6           1 Rewriting tests using fixtures. Tests for workouts                                                                          API
Grzegorz           March 5            5           1 Problem with worker                                                                                                         API
Piotr B.           March 5            5           1 Firmware Upgrade MOR-238: update configuration for checking version view controller                                         iOS
Krzysztof          March 5            8           1 setting up master-slave ContinuousIntegration server setup                                                                  Android
Piotr F.           March 5            3           1 ConnectorCaloriesTests                                                                                                      iOS
Artur              March 5            4           1 Specifications, task and app testing, architecture, task management, design assets                                          iOS/Android/API/Testing
Jacek              March 6            6           1 Update logic for set test mode in app Morpheus                                                                              iOS
                                                    Checking Instabug, Slack and Trello reports
Radek              March 6            8           1 Feature MOR-307: Download firmware - version comparision, get link to firmware file, download firmware                      Android
Maciek             March 6           4.5          1 Android firmware upgrade + iOS firmware upgrade + Android automated tests + planning call + tasks management                iOS/Android/API/Testing
Marcin             March 6            5           1 Tests for workouts                                                                                                          API
Krzysztof          March 6            8           1 finishing setting up CI server setup; added spoon for easy readable logcat logs for separate tests                          Android
Piotr F.           March 6            3           1 ConnectorSleepTests                                                                                                         iOS
Ania               March 6            5           1 Mobile Apps Testing - agregated from entire week                                                                            QA Testing
Artur              March 6           6.5          1 Specifications, task and app testing, architecture, task management, design assets                                          iOS/Android/API/Testing
Grzegorz           March 6            6           1 Rewrite docker images to use nginx                                                                                          API
Jacek              March 7            8           1 Update logic for set test mode in app Morpheus test app and merge to firmware branch                                        iOS
                                                    Firmware Upgrade MOR-238: link with finish controller, adjust UI for different scales, added protection for cancellation,
Piotr B.           March 7            6           1 improved flow                                                                                                               iOS
  Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21                                                                                       Entered 04/12/21 15:56:04                                          Page 26 of 35


Dev         Date             Hours         Paid     Notes                                                                                                                     Category
Krzysztof          March 7            4           1 resolving issues with local android emulator instances, dropped automatic integration with jenkins                        Android
Piotr F.           March 7            5           1 ConnectorRecovery ConnectorWorkouts tests                                                                                 iOS
Piotr F.           March 8            5           1 ConnectorActivityTests                                                                                                    iOS
                                                    Test mode test in app and Morhpeus
                                                    Update logic firmware and test in SDK
Jacek              March 9            6           1 MOR-312 Debug paser synch                                                                                                 iOS
                                                    Android firmware upgrade + iOS firmware upgrade + iOS sync debugging timestamps + API OFS integration + API
Maciek             March 9           7.5          1 automated tests and refactor + tasks management                                                                           iOS/Android/API/Testing
                                                    Checking Instabug, Slack and Trello reports, Feature MOR-307: Update firmware in M5 - in progress, telco with Maciek,
Radek              March 9            8           1 Check bug MOR-970: M3 monitor will not connect to the app                                                                 Android
Piotr B.           March 9            5           1 Firmware Upgrade MOR-238: added circle progress view with 3 arcs colors (like logo)                                       iOS
Marcin             March 9            6           1 Tests for activity and calories                                                                                           API
Krzysztof          March 9            7           1 more detailed tests for getMorpheusCalories methods                                                                       Android
Piotr F.           March 9           10           1 Connectr DailyZones and HRVScore tests                                                                                    iOS
Artur              March 9            4           1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
                                                    MOR-312 Debug paser M5 data for synch
                                                    MOR-312 Added mocker with inncrect data
                                                    Call witch Maciek
Jacek          March 10               7           1 Mearge PR test                                                                                                            iOS
                                                    Android firmware upgrade + iOS sync timestamps debugging + iOS firmware upgrade + planning call + API automated
Maciek         March 10               7           1 tests and refactor + tasks management                                                                                     iOS/Android/API/Testing
                                                    Checking Instabug, Slack and Trello reports, Feature MOR-307: Update firmware in M5, changed first update screen - in
Radek          March 10              11           1 progress                                                                                                              Android
Piotr B.       March 10               8           1 Firmware Upgrade MOR-238: added battery level and rssi security, updated UI's labels buttons, colors, gradients           iOS
Marcin         March 10               9           1 Tests for coaches and company                                                                                             API
                                                    first more detailed tests for enableHRDataReceiving, enableSignalQualityReceving; introducing tests differentiating
                                                    between fresh morpheus sdk instance for each test and sharing one instance for multiple tests; tests asserting that no
                                                    exceptions are thrown when bluetooth methods are called - after bt initialization / before connecting to band, - after
Krzysztof      March 10               6           1 connecting to band                                                                                                        Android
Piotr F.       March 10               9           1 ConnectorTracking ConnectorUser tests                                                                                     iOS
Artur          March 10              3.5          1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
Jacek          March 11               6           1 MOR-312 Fixed parser timestamp in synch.                                                                                  iOS
Maciek         March 11               7           1 Android firmware upgrade + iOS sync timestamp fix + iOS firmware upgrade + weekly dev call + tasks management             iOS/Android/API/Testing
Radek          March 11               5           1 Checking Instabug, Slack and Trello reports, Feature MOR-307: Add second and third update screen - in progress            Android
Piotr B.       March 11               9           1 Firmware Upgrade MOR-238: added reinstall option, adjusted UI, added text localizations for whole process                 iOS
Marcin         March 11               3           1 Tests for recovery, sleep, and weekly score                                                                               API
                                                    debugging strange test behaviour; narrowed down some of the strange test behavior to disconnectBluetooth command;
                                                    begun to write more detailed tests for the disconnectBluetooth command to understand the strange behaviour and
Krzysztof      March 11               8           1 possibly find solution for it                                                                                             Android
Piotr F.       March 11               5           1 merge unittests fix, ConnectorFirmwareUpgradeTests, ConnectorLoginTests                                                   iOS
Artur          March 11               8           1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
                                                    MOr-312 Test new firmware synch in M5
                                                    Debug problem synch M5 wich dont finish
Jacek          March 12               6           1 Prepare error code for Mode test                                                                                          iOS
                                                    Android firmware upgrade + iOS firmware upgrade + iOS build 1.5.0(2) + GRID mockup demo call + API automated
Maciek         March 12               7           1 tests and refactor + tasks management                                                                                     iOS/Android/API/Testing
                                                    Checking Instabug, Slack and Trello reports, Feature MOR-307: Done first, second and third screen update, Added
Radek          March 12               8           1 possibility to turn on TEST mode from code - in progress, telco with Maciek                                               Android
Piotr B.       March 12               5           1 Firmware Upgrade MOR-238: added some fixes, added logo in navigation, uploaded new version 1.5.0 (2) on TF                iOS
Marcin         March 12               6           1 Tests for employee, heartrate, and hrvscore                                                                               API
                                                    discovered the issue with disconnectBluetooth (BTService never stopping), finished more detailed tests fo
Krzysztof      March 12               6           1 disconnectBluetooth; begun with more detailed tests for scanning for bluetooth devices methods (start/stop)               Android
Piotr F.       March 12               5           1 ConnectorKeychainTests attempt, ConnectroWeeklyScoreTests                                                                 iOS
Artur          March 12              8.5          1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
Marcin         March 13               4           1 Test code cleanup and refactor                                                                                            API
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-957
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-958
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-743
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-916
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-591
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-990
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-991
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-681
                                                    Debug and fix problem timestamp
Jacek          March 13               7           1 -Recording move witch bug M5 new firmware                                                                                 iOS
                                                    Android firmware upgrade + iOS buid 1.5.0(2) issues debugging + iOS firmware upgrade tests + planning call + tasks
Maciek         March 13               7           1 management                                                                                                                iOS/Android/API/Testing
                                                    Checking Instabug, Slack and Trello reports, telco with Maciek, Feature MOR-307: Added possibility to turn on TEST
                                                    mode from code, Feature: Check firmware version after each connection to device, Feature: Allow firmware update only
Radek          March 13               8           1 for devices with loaded battery and high rssi - in progress, telco with Maciek                                            Android
Piotr B.       March 13               6           1 MOR-707: changed sleep to sync on tabbar, MOR-238: add saving last connected device and version                           iOS
                                                    debuggin AplicationNotRespondingException related to MorpheusLogService, added hamcrest for few assertions,
Krzysztof      March 13               6           1 finished more detailed tests for scanning bluetooth devices                                                               Android
Piotr F.       March 13               7           1 BluetoothDFUTests                                                                                                         iOS
Artur          March 13               9           1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
Ania           March 13              1.5          1 Mobile Apps Testing - agregated from entire week                                                                          QA Testing
                                                    Debug and Test M5 new firmware bugs:
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-1006
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-1010
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-1011
                                                    https://trainwithmorpheus.atlassian.net/browse/MOR-956
Jacek          March 14               6           1 problem with lack of info in what mode is m5                                                                              iOS
Maciek         March 14              2.5          1 Android firmware upgrade + iOS firmware upgrade                                                                           iOS/Android/API/Testing
                                                    Fix: disable sync mode on M5 device after import, Change: ask daily about newer software version, Feature: Allow
                                                    firmware update only for devices with loaded battery and high rssi - done, Testing quit from SYNC mode, Improvements:
Radek          March 14               3           1 disconnect after sync when last ack packet send                                                                       Android
Piotr B.       March 14               4           1 MOR-238: add notifications for new firmware upgrade detected (daily check)                                                iOS
Piotr F.       March 14               8           1 CBPeripheralMock, Connector+DeviesTests, tests with cbperipheral                                                          iOS
Piotr F.       March 15               3           1 missing BluetoothConfigurationTests                                                                                       iOS
                                                    Checking Instabug, Slack and Trello reports, Testing sync, recovery test nad train on firmware 1.8.4 and 1.8.7, telco with
Radek          March 16               6           1 Maciek, Fix: error code 133 during firmware upgrade                                                                        Android
                                                    debugging error related to BT_CONNECTION_TIEMOUT, introducing Background sectionf or common tests steps,
                                                    begun to investigate how tests run on M3, added tests asserting no exceptions on long running sdk instance, before
Krzysztof      March 16               8           1 initBluetooth was called                                                                                                  Android
Piotr F.       March 16               3           1 more BluetoothConnector tests                                                                                             iOS
                                                    Android firmware upgrade + iOS firmware upgrade and new firmware support changes (delays) + iOS new firmware
Maciek         March 16               9           1 notification + tasks management                                                                                           iOS/Android/API/Testing
Marcin B.      March 16               6           1 Test code refactor                                                                                                        API
                                                    Added fix delay 3s to disconnect when finish synch.
Jacek          March 16               6           1 Work to add delay fot set time in test mode                                                                               iOS
Piotr B.       March 16               4           1 MOR-238: refactored and merged notifications, MOR-1004: fixing                                                            iOS
Artur          March 16              1.5          1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
                                                    Android firmware update + Android new firmware notificatins + Android SDK adjustments + iOS firmware upgrade fixes +
Maciek         March 17               8           1 iOS new firmware support + iOS build 1.5.0 (3) + tasks management + planning call                                    iOS/Android/API/Testing
  Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21                                                                                      Entered 04/12/21 15:56:04                                                   Page 27 of 35


Dev         Date          Hours         Paid     Notes                                                                                                                       Category
                                                 Checking Instabug, Slack and Trello reports, Change: check new firmware on server only once per day, Improved
                                                 firmware update process, creating new Android signed version - for internal test purposes, Publish SDK library on github
Radek          March 17            8           1 as Maven - in progress                                                                                                   Android
Marcin B.      March 17           7.5          1 Test code refactor. Basic tests for OFS                                                                                     API
                                                 MOR-1011 Added logi to set time mode
Jacek          March 17            6           1 Merage PT for test in SDK                                                                                                   iOS
Piotr B.       March 17            6           1 MOR-1004: fixed failing installations; inserted additional logs from DFU library; added support for handling wrong firmware iOS
                                                                                                                                                                              files; uploaded new version 1.5.0 (3) on TF
                                                 running further tests on the M3 band; validating blackbox bluetooth tests (previously called public bluetooth methods
Krzysztof      March 17            7           1 tests) with respect to changed BT_CONNECTION_TIMEOUT. minor, but important fixes                                            Android
Piotr F.       March 17            9           1 more BluetoothConnector tests                                                                                               iOS
Ania           March 17            3           1 Mobile Apps Testing                                                                                                         QA Testing
Artur          March 17            3           1 Specifications, task and app testing, architecture, task management, design assets                                          iOS/Android/API/Testing
                                                 Android SDK adjustments (workout patch) + Android QA build + iOS new firmware support + iOS firmware downgrade +
Maciek         March 18            8           1 iOS build 1.5.0 (5) + API user model PR dev review + AWS setup adjustments + weekly dev call + tasks management             iOS/Android/API/Testing
                                                 Checking Instabug, Slack and Trello reports, Publish SDK library on packagecloud as Maven repository, Changed sdk
                                                 gradle configuration to new Maven repository, telco with Maciek, Demo app - Feature: update workout, SDK and Demo
Radek          March 18            8           1 app - Feature: devices processing in Morpheus API, Publish changed sdk and demo app                                         Android
Marcin B.      March 18            6           1 Codebase refactor                                                                                                           API
Grzegorz       March 18            4           1 Rewrite project's CI/CD to use multiple containers (buildspec.yaml, imagedefinitions.json files etc.)                       API
                                                 MOR-1011 Update logi to set time mode.
Jacek          March 18            6           1 Test M5 and Morpheus for test modet and set time on M5.                                                                     iOS
                                                 more detailed blackbox tests for setHRThresholds; few more detailed test for initBluetooth, major code refactor - splitting
Krzysztof      March 18            7           1 up bluetooth test functionality into separate classes                                                                       Android
Piotr F.       March 18            2           1 "testCentralManagerDidDiscover testPeripheralDidDiscoverServices testPeripheraldidDiscoverCharacteristicsFor"               iOS
Ania           March 18            8           1 Mobile Apps Testing                                                                                                         QA Testing
Artur          March 18            6           1 Specifications, task and app testing, architecture, task management, design assets                                          iOS/Android/API/Testing
                                                 Android firmware downgrade option + Android QA fixes + iOS navigation adjustments + iOS new firmware fixes + iOS
Maciek         March 19            5           1 SDK adjustments + AWS setup adjustments + tasks management                                                                  iOS/Android/API/Testing
                                                 Checking Instabug, Slack and Trello reports, Added gradle task for javadoc generate, SDK and Demo app - Feature:
                                                 check device software version, SDK and Demo app - Feature: check available software versions, Feature: Add posibility
                                                 to downgrade firmware for testing purposes, creating new Android signed version - for internal test purposes, Fix:
Radek          March 19            8           1 upgrade circle colors move over limits                                                                                Android
Marcin B.      March 19            9           1 Codebase refactor. Checking if migrating to custom user model works                                                         API
Grzegorz       March 19            4           1 Setting up nginx for stg env                                                                                                API
                                                 Change text in synch for version 1.8.7 in alert.
                                                 Update size alert text.
Jacek          March 19            7           1 Update logic for synch, and version firmware.                                                                               iOS
Piotr B.       March 19            4           1 MOR-707: updated left menu with Sleep option; Added firmware downgrade option (for tests purposes); refactoring latest changes
                                                                                                                                                                         iOS    in respect of SDK
                                                 more detailed blackbox tests for getTime; added support for calling, waiting for callback and asserting in blackbox tests
Krzysztof      March 19            7           1 of unreliable bluetooth communication (passing when for example 3 out of 5 calls pass)                                      Android
Piotr F.       March 19            3           1 coverege 45%                                                                                                                iOS
Ania           March 19            5           1 Mobile Apps Testing                                                                                                         QA Testing
Artur          March 19            4           1 Specifications, task and app testing, architecture, task management, design assets                                          iOS/Android/API/Testing
                                                 Android QA fixes + Android new firmware support + Android QA build + iOS new firmware support + iOS SDK firmware
Maciek         March 20            8           1 support + planning call                                                                                                     iOS/Android/API/Testing
                                                 Checking Instabug, Slack and Trello reports, Fix: after workout restart app stuck in dimm screen, Fix: loop when finishing
Radek          March 20            8           1 resumed workout, telco with Maciek, Feature: support for wrong mode error codes from M5 - in progress                      Android
Marcin B.      March 20           4.5          1 Checking if migrating to custom user model works                                                                            API
Grzegorz       March 20            6           1 Staging CI/CD; Staging logs service                                                                                         API
                                                 Added new fail errors for firmware v1.8.8.
Jacek          March 20            5           1 Update time delay in sdk                                                                                                    iOS
                                                 added more detailed tests for setTime; refactored setHRThresholds and enableHRDataReceiving to handle unreliable bt
Krzysztof      March 20            7           1 communication                                                                                                       Android
Piotr F.       March 20            3           1 BtConnector 62% cov                                                                                                         iOS
Artur          March 20           1.5          1 Specifications, task and app testing, architecture, task management, design assets                                          iOS/Android/API/Testing
Grzegorz       March 21            2           1 Setting up nginx for dev, ofs-stg env                                                                                       API
                                                 Update state mode for M5 for firmware v1.8.8.
Jacek          March 21            8           1 Test statue mode error in M5 for synch, test and time                                                                       iOS
Piotr B.       March 21            6           1 Update SDK Firmware: battery level security, rssi security, file path security, DFU errors handling; SDKDemo Firmware: update
                                                                                                                                                                          iOS sdk changes
Piotr F.       March 21            3           1 testDidUpdateValueForCharacteristic testDidWriteValueForCharacteristic                                                      iOS
Maciek         March 22           4.5          1 API user model PR merges + API development flow simplification + API workout->recovery changes and patch flow               iOS/Android/API/Testing
Grzegorz       March 22            8           1 Setting up nginx for dev, ofs-stg env + tests                                                                               API
Piotr F.       March 22            1           1 testGetM5DeviceModeTest testGetM5DeviceModeTraing testSetFimwareMode                                                        iOS
                                                 Checking Instabug, Slack and Trello reports, Feature: support for wrong mode error codes from M5, testing setting HR
Radek          March 23            8           1 zones and error codes, telco with Maciek                                                                                    Android
                                                 MOR-1006 Update logic mode synch and state.
                                                 Merge PR test sdk and firmware.
Jacek          March 23            6           1 Sync test to stop synchronization                                                                                           iOS
Marcin         March 23            5           1 Creating/updating recovery when workout is created/updated                                                                  API
Grzegorz       March 23            4           1 MOR-799 (mocking api, making command to fetch data, tests)                                                                  API
                                                 Android FW v.1.8.8 support + iOS FW v.1.8.8 support + iOS SDK new FW update + iOS Consumer App version
Maciek         March 23            7           1 detection and update support + Cron support for API + API workouts PATCH support + tasks management                         iOS/Android/API/Testing
Piotr B.       March 23            5           1 MOR-966: Create notification for application update, create display flow, add navigation to AppStore                        iOS
Krzysztof      March 23            7           1 added more detailed tests for connect, isConnected, isEnabled, enableWorkoutDataReceiving                                   Android
Piotr F.       March 23            6           1 50.3% coverege                                                                                                              iOS
Artur          March 23           3.5          1 Specifications, task and app testing, architecture, task management, design assets                                          iOS/Android/API/Testing
                                                 Checking Instabug, Slack and Trello reports, Testing last changes with 3 firmware versions, Fix: Set time when it is not
                                                 set and user try enter TEST mode, creating new Android signed version - for internal test purposes, Feature: support for
Radek          March 24            8           1 in-app updates - in progress                                                                                                Android
                                                 MOR-1006 Update text, translation and logic test mode.
                                                 Test mode and error in app.
Jacek          March 24            6           1 Update mode state in Bluetooth for SDK.                                                                                     iOS
Marcin         March 24            4           1 Creating/updating recovery when workout is created/updated                                                                  API
Grzegorz       March 24            3           1 Nick's problem with libraries, move MOR-799 to dev env                                                                      API
                                                 Android FW v.1.8.8 support and tests + iOS FW v.1.8.8 support and tests + Android Consumer App version detection
                                                 and upgrade + Cron for API + API Class database structure + API recovery PATCH adjustments + planning call + tasks
Maciek         March 24            8           1 management                                                                                                                  iOS/Android/API/Testing
Piotr B.       March 24            5           1 MOR-966: Add checking update time frequency, add display alert limitation to main screens only (prevents from checking update
                                                                                                                                                                         iOS on sync and test), add checking update on application moving to foreground state; performe
                                                 generating blackbox test raports fot BT commands; start working on blackbox test related to morpheus activity
Krzysztof      March 24            8           1 commands                                                                                                                    Android
Piotr F.       March 24           6.5          1 fix unit tests after develop update                                                                                         iOS
Artur          March 24           3.5          1 Specifications, task and app testing, architecture, task management, design assets                                          iOS/Android/API/Testing
                                                 Checking Instabug, Slack and Trello reports, Check in-app updates in GP, Check new firmware version 1.8.9, SDK and
                                                 Demo app - Feature: download firmware from API - in progress, creating new Android signed version - for internal test
Radek          March 25            8           1 purposes                                                                                                                    Android
                                                 Added patch for workout and delegates state, mode device m5 for test , zones and sync in app demo
                                                 Added logic state and mode device m5 for test , zones and sync. in sdk.
Jacek          March 25            6           1 Update server for firmware                                                                                                  iOS
Marcin         March 25            4           1 Creating/updating recovery when workout is created/updated                                                                  API
Grzegorz       March 25            9           1 Ad-hoc works: sentry, swagger on dev env, api staging                                                                       API
  Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21                                                                                               Entered 04/12/21 15:56:04                                              Page 28 of 35


Dev             Date             Hours          Paid     Notes                                                                                                                          Category
                                                         Android Consumer App version detection and upgrade + Android FW v.1.8.9 support + Android QA build + iOS FW v.
                                                         1.8. support + iOS Consuper App version detection and upgrade + iOS SDK new FW support and workout PATCH
                                                         exposing + AWS Cron script adjustments + debug and fix sentry, staging and dev swagger bootup issues + development
Maciek             March 25                 9          1 call                                                                                                               iOS/Android/API/Testing
Piotr B.           March 25                 4          1 DemoSDK: added device selection for firmware update; SDK: update firmware configuration; performed training test and sync
                                                                                                                                                                               iOS after firmware update to version 1.8.9
Krzysztof          March 25                 8          1 more blackbox tests related to morpheus activity commands                                                                      Android
Piotr F.           March 25               3.5          1 RetrieveDataConfigurationTests                                                                                                 iOS
Artur              March 25                 3          1 Specifications, task and app testing, architecture, task management, design assets                                             iOS/Android/API/Testing
                                                         Checking Instabug, Slack and Trello reports, SDK and Demo app - Feature: download firmware from API, SDK and
Radek              March 26                 8          1 Demo app - Feature: firmware update - in progress                                                                              Android
                                                         MOR-1006 Added get time for m5 and add logic for check set time on M5 and back form synch VCStart work on
Jacek              March 26                 6          1 MOR-973 Start work                                                                                                             iOS
Marcin             March 26                 9          1 Creating/updating recovery when workout is created/updated                                                                     API
Grzegorz           March 26                 5          1 Rewrite sentry to use docker-compose, tests task scheduler                                                                     API
                                                         Android FW v.1.8.9 support and tests + Android SDK FW version detection and upgrade + iOS Consumer App
                                                         navigation change after time is set + iOS QA reported bugs fixing + iOS SDK into Consumer App + Sentry server setup
Maciek             March 26               6.5          1 debugging + API adjustments to workout and recovery PATCH methods + tasks management                                           iOS/Android/API/Testing
Piotr B.           March 26               4.5          1 MOR-956: debug issue logs, made a test to reproduce issue, described reason based on test                                      iOS
Artur              March 26               1.5          1 Specifications, task and app testing, architecture, task management, design assets                                             iOS/Android/API/Testing
                                                         Checking Instabug, Slack and Trello reports, SDK and Demo app - Feature: firmware update, SDK and Demo app -
Radek              March 27                 8          1 Feature: get time from new firmware, telco with Maciek                                                                         Android
                                                         MOR-1006 Test app
Jacek              March 27                 7          1 MOR-973 Merge project Morpheus with pod SDK                                                                                    iOS
Marcin             March 27               6.5          1 Codebase refactpr                                                                                                              API
                                                         Android QA build + Android SDK FW support + iOS FW v.1.8.9 support + + iOS sync logic change + iOS SDK new FW
Maciek             March 27                 9          1 support + API app-versions adjustments + API v1->v2 migration + tasks management                                               iOS/Android/API/Testing
Artur              March 27               3.5          1 Specifications, task and app testing, architecture, task management, design assets                                             iOS/Android/API/Testing
Ania               March 27               5.5          1 Mobile Apps Testing (includes 4 hours / 2 from other QA testing members team)                                                  QA Testing
                                                         Added get time for m5 and add logic in SDK.
Jacek              March 28                 8          1 MOR-973 Updated logic for synch with new methods SDK.                                                                          iOS
Artur              March 28               4.5          1 Specifications, task and app testing, architecture, task management, design assets                                             iOS/Android/API/Testing
Ania               March 28               2.5          1 Mobile Apps Testing (includes 3 hours / 2 from other QA testing members team)                                                  QA Testing
Grzegorz           March 29                 6          1 Change gunicorn to reload scripts, task scheduler                                                                              API
Maciek             March 29                 4          1 API PR development tests                                                                                                       iOS/Android/API/Testing
Artur              March 29               4.5          1 Specifications, task and app testing, architecture, task management, design assets                                             iOS/Android/API/Testing
Ania               March 29               2.5          1 Mobile Apps Testing (includes 3 hours / 2 from other QA testing members team)                                                  QA Testing
Artur              March 30               2.5          1 Specifications, task and app testing, architecture, task management, design assets                                             iOS/Android/API/Testing
Ania               March 30                 3          1 Mobile Apps Testing                                                                                                            QA Testing
                                                         Checking Instabug, Slack and Trello reports, telco with Maciek, Fix: crash when user do not accept write permissions,
                                                         Fix: crash on track screen when user wants update firmware from dialog, Change: proper text on toast when user is
                                                         trying enter TRAIN mode, telco with Maciek, Change: dialog message when app is trying sync and device reject
                                                         connection, Feature: read M5 time, when in sync time need to be set - do not import data, Fix crash MOR-1025: HR
                                                         service is null when BT connector is trying to use it, MOR-1024: activity is null, creating new Android signed version - for
Radek              March 30                 3          1 internal test purposes                                                                                                         Android
                                                         Merge PR about refresh track VC
                                                         MOR-973 Update test VC witch new logic SDK (time and mode test)
Jacek              March 30                 5          1 MOR-973 Update logic in trac VC about zone                                                                                     iOS
Marcin             March 30                 9          1 Codebase refactor                                                                                                              API
Grzegorz           March 30                 8          1 Rewrite sentry to use docker-compose + replace current keys, improve task scheduler; Adjust app_version response               API
Piotr B.           March 30                 5          1 MOR-966: Add comparing app version with api, testing feature, uploaded new version 1.5.0 (7) on TF                             iOS
                                                         Android QA build fixes + iOS fixes + iOS app version check adjustments + iOS SDK zones and test support + API app-
Maciek             March 30                 7          1 version adjustments + Sentry fresh setup + API v1-v2 migration + API automated tests + tasks management                        iOS/Android/API/Testing
Ania               March 31                 7          1 Mobile Apps Testing (4 Android, 3 iOS)                                                                                         QA Testing
Artur              March 31                 8          1 Specifications, task and app testing, architecture, task management, design assets                                             iOS/Android/API/Testing
                                                         Checking Instabug, Slack and Trello reports, SDK and Demo app - Feature: enter TEST mode, Fix: wrong dialog when
                                                         device in TRAIN and app trying enter TEST, Check email reading from contacts, creating new Android signed version -
                                                         for internal test purposes, SDK and Demo app - Feature: support for error codes in SYNC mode, Fix: show progress
Radek              March 31                 6          1 faster after device selected on TEST screen                                                                                    Android
                                                         MOR-1056 Debug and test, Update logic ( time) and text translation text retry
Jacek              March 31                 9          1 Update translation for Retry, Test app                                                                                         iOS
Marcin             March 31                 4          1 Codebase refactor                                                                                                              API
                                                         Rewrite sentry to use docker-compose + replace current keys, improve task scheduler; Fix dev CI error; Merge dev into
Grzegorz           March 31                 5          1 staging branch + fix migrations error                                                                                          API
Piotr B.           March 31                 3          1 Debugging a test for missing device on firmware update list, uploaded quick fixes in new version 1.5.0 (8) on TF               iOS
                                                         Android QA fixes + Android SDK test mode support and FW 1.8.9 support + iOS QA fixes + product call + dev call(s)
Maciek             March 31                 8          1 with Sorin + API unique employees + API v1-v2 migration + tasks management                                                     iOS/Android/API/Testing
UI/UX                                544.7               User testing, user profile screen updates, updated login screens
February adj.                            63.9
Total                                    1856


Ania                   April 1              4          1 Mobile Apps Testing (2,5 Android, 1.5 iOS)                                                                                     QA Testing
Artur                  April 1            4.5          1 Specifications, task and app testing, architecture, task management, design assets                                             iOS/Android/API/Testing
                                                         MOR-973 Update logic for test from sdk Mode
Jacek                  April 1              8          1 MOR-1058 Debug problem and test app                                                                                            iOS
                                                         Checking Instabug, Slack and Trello reports, telco with Maciek, Fix: increasy HR data wait time to 40 seconds in TEST,
                                                         Fix: show progress faster after device selected on SYNC screen, creating new Android signed version - for internal test
Radek                  April 1              8          1 purposes, Merge SDK auto tests to latest SDK version, Add SDK to Morpheus recovery - in progress                               Android
Piotr B.               April 1            7.5          1 MOR-1058 - reproducing different navigation paths; quick fix of sleep questionary multiple times on stack; add popup for attempting
                                                                                                                                                                                   iOS       to connect non-m5 devices for firmware update
Jakub                  April 1              7          0 Testing migration V1->V2. Release build 2.0.21. Fix bug - wrong hours sleep time format from 3rd part. Release build 2.0.22
                                                                                                                                                                                   Android
                                                                                                                                                                                     with fixed bug
                                                         Cross database employee emails uniqueness + API v1-v2 migration + iOS Consumer App fixes + iOS SDK
                                                         implementation into Consumer App + iOS build 1.5.0(9) + Android Consumer App fixes + Android automated tests
Maciek                 April 1              8          1 branch merge + Android SDK implementation into Consumer app + tasks management + weekly dev call                               iOS/Android/API/Testing
Marcin                 April 1              8          1 Codebase refactor                                                                                                              API
Grzegorz               April 1            7.5          1 MOR-1035 (Research about possible scenarios)                                                                                   API
Ania                   April 2            3.5          1 Mobile Apps Testing                                                                                                            QA Testing
Jakub                  April 2              8          1 Change email text. Close Mor-2050. Change logic of showing recovery on track screen. Recovery with percentage null value
                                                                                                                                                                               Android
                                                                                                                                                                                  will be not showing. Change timestamp in Recovery object.
Artur                  April 2            5.5          1 Specifications, task and app testing, architecture, task management, design assets                                             iOS/Android/API/Testing
Jacek                  April 2            8.5          1 MOR-973 Update logic for test from sdk Mode and BT logic                                                                       iOS
                                                         Checking Instabug, Slack and Trello reports, Reconfiguration project dependencies, changed gradle to 3.5 and moving
                                                         to AndroidX libraries, Use Morpheus SDK in recovery screen - in progress, SDK Feature: method for entering recovery
Radek                  April 2              8          1 test, Check response when setting HR zones in different modes                                                                  Android
Piotr B.               April 2            6.5          1 MOR-1039 - add last saved device info, add daily check firmware handler                                                        iOS
                                                         API v1-v2 migration + iOS SDK implementation into Consumer App + Android SDK implementation into Consumer App
Maciek                 April 2              9          1 + tasks management                                                                                                             iOS/Android/API/Testing
Marcin                 April 2            7.5          1 Codebase refactor                                                                                                              API
Grzegorz               April 2              9          1 MOR-1035 (Research about possible scenarios)                                                                                   API
Artur                  April 3            4.5          1 Specifications, task and app testing, architecture, task management, design assets                                             iOS/Android/API/Testing
                                                         MOR-973 Update logic for test for M3 and Morpheus device
Jacek                  April 3            7.5          1 MOR-973 Update API from SDK in app                                                                                             iOS
                                                         MOR-2145, 2062, 2056, 2080 Debug wrong number of step. Testing with Jacek (IOS) one account atthe same time. Remove time offset in Garmin.
Jakub                  April 3              9          1 Adding a condition that excludes duplication of sleep, steps, or calories data                                   Android
  Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21                                                                                       Entered 04/12/21 15:56:04                                            Page 29 of 35


Dev        Date              Hours         Paid     Notes                                                                                                                     Category
                                                    Checking Instabug, Slack and Trello reports, Use Morpheus SDK in recovery screen - in progress, SDK: Fixing and
Radek              April 3            9           1 refactoring                                                                                                               Android
                                                    Cross database employee emails uniqueness + API v1-v2 migration + iOS SDK implementation into Consumer App +
                                                    iOS consumer app extended delay for HR detection + Android Consmer App extended delay for HR detection + Android
Maciek             April 3           8.5          1 SDK implementation into Consumer App + tasks management + product call                                           iOS/Android/API/Testing
Marcin             April 3           7.5          1 Codebase refactor                                                                                                         API
Grzegorz           April 3           7.5          1 MOR-1035 (Morpheus - endpoint for checking if email is already registered)                                                API
                                                    MOR-973 Update logic API for login with SDK
                                                    MOR-973 Update logic for a test, device M3 with version firmware 1.8.4
                                                    Clean repositories SDK and app Morpheus
Jacek              April 4            9           1 Changed waiting time in a test from 10 to 30 s. app Morphesu and send to TF                                               iOS
Piotr B.           April 4           7.5          1 MOR-1039 - add checking firmware version using SDK and devices list, update gitignore for Carthage                        iOS
Jakub              April 4            8           1 Finish MOR-2145/2056/2062/2080 change date range during download data into app, . MOR-2155 check in app v1, I haveAndroid
                                                                                                                                                                       described in task. Mor-2150/2151 standardize charts, indicator and training summary with the IOS
Ania               April 4            3           1 Mobile Apps Testing (Android)                                                                                             QA Testing
Radek              April 4            8           1 Add loading next workout in track screen. Debug loading data into chart issue                                             Android
Ania               April 6           4.5          1 Mobile Apps Testing (Android)                                                                                             QA Testing
Artur              April 6           4.5          1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
                                                    Checking Instabug, Slack and Trello reports, Check bug MOR-1073: strange screen after workout, Fix bug MOR-1074:
                                                    App crashes when I try to select cardio and start a workout, Fix bug MOR-1069: App will now refresh data always when
                                                    Track screen will be showed, telco with Maciek, creating new Android signed version - for internal test purposes, Use
Radek              April 6            8           1 Morpheus SDK in recovery screen, Set HR zones - in progress                                                               Android
Marcin             April 6           7.5          1 Codebase refactor (models)                                                                                                API
                                                    Call witch Maciej
                                                    Fix smoll time 30 for test.
                                                    Prepare and send app to TF
Jacek              April 6            8           1 MOR-973 Removing the entire old API from the application                                                                  iOS
Piotr B.           April 6            7           1 MOR-1039 - add setting OTA mode and firmware update using SDK                                                             iOS
                                                    Cross database Employee emails uniqueness + API v1-v2 migration + iOS Consumer App adjust delay for HR detection
                                                    + iOS build 1.5.0(11) + iOS SDK implementation into Consumer App + Android Consumer App fixes + Android QA build
Maciek             April 6            9           1 1.7.0(72) + Android SDK implementation into Consumer App                                                                  iOS/Android/API/Testing
Grzegorz           April 6           10           1 MOR-1035 (Lambda function - set up, authorization, connection with DynamoDb)                                              API
                                                    Checking Instabug, Slack and Trello reports, Set HR zones after recovery test, SDK: enable only HR data receiving, Use
Radek              April 7            8           1 Morpheus SDK in train screen - need tests, Check: enter train two times when BT device is still in TRAIN mode          Android
Artur              April 7           3.5          1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
Marcin             April 7           6.5          1 Estimating amount of work needed to adapt API v1 to recent database changes. Adapting known differences                   API
                                                    MOR-973 Added login user.
                                                    MOR-973 Added set preferences data.
Jacek              April 7            8           1 MOR-973 Added set user data.                                                                                              iOS
Piotr B.           April 7           6.5          1 MOR-1039 - completed feature with SDK, performed tests and created pull request with the feature                          iOS
                                                    Cross database Employee emails uniqueness + API v1-v2 migration + iOS SDK implementation into Consumer App +
Maciek             April 7           8.5          1 Android SDK implementation into Consumer App + product call                                                               iOS/Android/API/Testing
Grzegorz           April 7            9           1 MOR-1035 (Lambda function - url data tables service, skip instances option; CI configuration for Lambda function)         API
Jakub              April 7            8           0 Fix bug associated with loading an incomplete month. Testing 3rd part Garmin and FitBit with 3 diffrent timezone          Android
                                                    Checking Instabug, Slack and Trello reports, Fix: enter train two times when BT device is still in TRAIN mode, creating
                                                    new Android signed version - for internal test purposes, Use Morpheus SDK in train screen - fixing, telco with Maciek,
Radek              April 8            9           1 prepare V1 and V1 requests list - in progress                                                                             Android
Artur              April 8           3.5          1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
Ania               April 8           6.5          1 Mobile Apps Testing                                                                                                       QA Testing
Marcin             April 8           6.5          1 Codebase refactor (models)                                                                                                API
                                                    MOR-973 Merge PR firmware update
                                                    MOR-973 Added automatic login
Jacek              April 8           7.5          1 MOR-973 Start working with a registered user                                                                              iOS
                                                    Cross database Employee emails uniqueness + API v1-v2 migration + iOS SDK implementation into Consumer App +
Maciek             April 8           7.5          1 Android SDK implementation into Consumer App + mapping API calls + weekly dev call                                        iOS/Android/API/Testing
Grzegorz           April 8            8           1 MOR-1035 (Lambda function - checking if e-mail exist among instances and collecting data)                                 API
                                                    Checking Instabug, Slack and Trello reports, Use Morpheus SDK in train screen - done, prepare V2 requests list - in
Radek              April 9           7.5          1 progress                                                                                                                  Android
Artur              April 9            4           1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
Ania               April 9            4           1 Mobile Apps Testing                                                                                                       QA Testing
Marcin             April 9            9           1 Codebase refactor (models)                                                                                                API
Jakub              April 9            9           1 Finish MOR-2145/2056/2062/2080 change date range during download data into app, . MOR-2155 check in app v1, I haveAndroid
                                                                                                                                                                       described in task. Mor-2150/2151 standardize charts, indicator and training summary with the IOS
                                                    MOR-973 Update logic for registration using SDK
Jacek              April 9            8           1 MOR-973 Update logic for reset password using SDK                                                                         iOS
Piotr B.           April 9           4.5          1 MOR-1039 - add checking firmware update and application update using SDK, added missing endpoint in SDK, working oniOS
                                                                                                                                                                         mapping SDK objects with Core Data
                                                    Cross database Employee emails uniqueness + API v1-v2 migration + iOS SDK implementation into Consumer App +
Maciek             April 9            9           1 Android SDK implementation into Consumer App + Nick's tasks management (calls)                                            iOS/Android/API/Testing
Grzegorz           April 9            8           1 MOR-1035 (Morpheus - connection with lambda, integration with create user)                                                API
                                                    Checking Instabug, Slack and Trello reports, prepare V2 requests list, Use Morpheus SDK in synch screen - tests
Radek             April 10            8           1 needed                                                                                                                    Android
Artur             April 10           4.5          1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
Ania              April 10           3.5          1 Mobile Apps Testing                                                                                                       QA Testing
Marcin            April 10           10           1 Codebase refactor (models)                                                                                                API
                                                    MOR-973 Update logic for General Settings using SDK
                                                    MOR-973 Update logic for user email
Jacek             April 10           6.5          1 MOR-973 Merge PR check version firmware update                                                                            iOS
Piotr B.          April 10            8           1 MOR-1039 - update model WorkoutSDK; add mapping to WorkoutSDK, changed Track Screen Workout API requests                  iOS
                                                    Offline Recovery Tests database analysis and results + Cross database Employee emails uniqueness + API v1-v2
                                                    migration + iOS SDK implementation into Consumer App + Android SDK implementation into Consumer App + new FW
Maciek            April 10           8.5          1 integration + product call + tasks management                                                                             iOS/Android/API/Testing
Jakub             April 10            9           1 Check post request with device name M5-xxxxx. MOR-2165 Debug. Start debug MOR-2190                                        Android
                                                    MOR-973 Merge PR activity and calroies
                                                    MOR-973 Update preference for create user. Test send params user for singup.
Jacek             April 11            8           1 MOR-973 Update Tracking Settings API                                                                                      iOS
Piotr B.          April 11           7.5          1 MOR-1039 - update models and requests SDK: Activities, HR, Calories                                                       iOS
Maciek            April 13            8           1 Internal track tests results management + cross database Employee email uniqueness                                        iOS/Android/API/Testing
Grzegorz          April 13           11           1 MOR-1035 (Morpheus - integration with changing e-mail, refactor & tests)                                                  API
                                                    Cross Database Employee uniqueness + API v1-v2 migration and backward compatibility + iOS SDK implementation
                                                    into Consumer App (recovery support) + iOS Consumer App fixes (server errors parsing and nav triggers; testing M3
                                                    sync and adding ability to choose device when import is empty) + Android Consumer App fixes (connection issues;
                                                    visual issues) + Android QA build 1.7.0 (74) + Android SDK implementation into Consumer App (sync screen) + product
Maciek            April 14           8.5          1 call + tasks management                                                                                                   iOS/Android/API/Testing
Artur             April 14           3.5          1 Specifications, task and app testing, architecture, task management, design assets                                        iOS/Android/API/Testing
                                                    MOR-973 Add RecoveryData mapping to RecoverySDK
                                                    MOR-973 Update logic test to send Recovery witch SDK API
Jacek             April 14            8           1 MOR-973 Update fetch RecoverySDK object and added patch Recovery.                                                         iOS
                                                    Checking Instabug, Slack and Trello reports, Check bug MOR-1116: Unable to connect to device alert displayed despite
                                                    having connected during sync, Check bug MOR-1115: tried to sync but I'm now stuck unable to select my workouts, Fix:
Radek             April 14            9           1 improved HR zones set after recovery test, creating new Android signed version - for internal test purposes               Android
                                                    MOR-1035 (Morpheus - use public ID to authenticate, rewrite to save multiple employees at the same time, change
                                                    worker to gevent to handle subsequent requests; Lambda - change to use publicId when checking the urls), Refactor
Grzegorz          April 14           10           1 and fixes for employees section                                                                                           API
Piotr B.          April 14            9           1 MOR-1107 add return to settings action when api error occurs, handle html api errors; MOR-1111 testing sync with M3       iOS
Marcin            April 14            9           1 Codebase refactor (models)                                                                                                API
  Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21                                                                                        Entered 04/12/21 15:56:04                                          Page 30 of 35


Dev          Date              Hours         Paid     Notes                                                                                                                    Category
                                                      Cross Database Employee uniqueness + API v1-v2 migration + iOS SDK implementation into Consumer App (workout
                                                      and HR support) + iOS Consumer App issues debugging + Android Consumer App fixes (firmware update hanging) +
Maciek              April 15           8.5          1 Android SDK implementation into Consumer App (Firmware Update; BT connector) + weekly dev call                           iOS/Android/API/Testing
Artur               April 15           4.5          1 Specifications, task and app testing, architecture, task management, design assets                                       iOS/Android/API/Testing
Ania                April 15           4.5          1 Mobile Apps Testing                                                                                                      QA Testing
                                                      MOR-973 Update logic track for API update heartrates post API.
                                                      MOR-973 Update heartrate SDK
Jacek               April 15             8          1 MOR-973 Merge PR SDK                                                                                                     iOS
                                                      Checking Instabug, Slack and Trello reports, Use Morpheus SDK in firmware update screen, Cleaned code from old BT
                                                      processing, Check bug MOR-1127: Trying to reinstall the firmware lost connection with my device and is stuck on this
Radek               April 15           8.5          1 screen, Fix bug MOR-1128: device does not support firmware update                                                        Android
                                                      Merge MOR-1035 into development, configure instances + tests; Lambda - switch from API Gateway to Application Load
Grzegorz            April 15             8          1 Balancer and adjust code to handle requests behind ALB; Classes fixes                                              API
Piotr B.            April 15           6.5          1 MOR-1112 - debug issue, reproduced reasons, verified requirements and described issue                                    iOS
Marcin              April 15             7          1 Codebase refactor (views)                                                                                                API
                                                      Fix for 503 server issue (Redis config adjustments) + API v1-v2 migration + Android Consumer App fix (device detection
                                                      and DC support during firmware upgrade) + Android build 1.7.0 (75) + iOS Consumer App fixes (ability to choose device
Maciek              April 16             9          1 after empty sync; nav changes for errors) + hand off call with Soring and Nick                                           iOS/Android/API/Testing
Artur               April 16           4.5          1 Specifications, task and app testing, architecture, task management, design assets                                       iOS/Android/API/Testing
Ania                April 16             4          1 Mobile Apps Testing                                                                                                      QA Testing
                                                      "MOR-1109 Debug and test problem, Device M5 retrun ACK witch synch error
                                                      MOR-1110 Debug and test problem, Device M5 retrun ACK witch synch error
Jacek               April 16             8          1 MOR-1111 Added button Choose Device in alert message “No Unsaved workout data detected….“ in sync"                       iOS
                                                      Checking Instabug, Slack and Trello reports, Fix bug MOR-1127: improved disconnection handling during firmware
Radek               April 16             9          1 update, creating new Android signed version - for internal test purposes                                                 Android
Marcin              April 16           7.5          1 Codebase refactor (views)                                                                                                API
                                                      Fix for 503 server error + API v1-v2 migration + backward compatibility data migration specs + iOS Consumer App fixes
Maciek              April 17             8          1 (ACK errors data parsing changes) + iOS build 1.5.0 (12) + iOS SDK exposed base url setup                                iOS/Android/API/Testing
Artur               April 17           5.5          1 Specifications, task and app testing, architecture, task management, design assets                                       iOS/Android/API/Testing
                                                      MOR-1109 Added back to the last view from the test when show alert about mode test.
                                                      Prepare, test and send app to TF
Jacek               April 17             9          1 Added setter for set base url API in SDK                                                                                 iOS
Grzegorz            April 17             9          1 Redis master-slave error on stg env                                                                                      API
Marcin              April 19           8.5          1 Fixing problem with running tests                                                                                        API
Jacek               April 20             8          1 Debug problem SDK and swift "Module compiled with Swift 5.1.3 cannot be imported by the Swift 5.2.2 compiler"            iOS
                                                      Fix bug MOR-1117: crash when user back to Home screen, Change MOR-1149: new texts about update available,
                                                      Check bug MOR-1154: strange dialog remained on screen, telco with Maciek, Check and fix bugs MOR-1152 and MOR-
                                                      1153: due to long connection time to device, timout was activated after disconnection, Change MOR-1155: Need to add
Radek               April 20           8.5          1 device ID when messaging that no unsaved workout data exists after a sync                                           Android
Marcin              April 20            10          1 Fixing problem with running tests                                                                                        API
                                                      API v1-v2 migration (solving merge conflicts and testing) + iOS SDK compilation issues debugging + Android Consumer
Maciek              April 20           6.5          1 App fixes                                                                                                                iOS/Android/API/Testing
                                                      MOR-1148 Added device name for alert "No unsaved workout on"
                                                      MOR-1247 Debug problem synch and import data. Problem is in M5 when is sleep mode (back screen).
Jacek               April 21             8          1 MOR-1156 Debug problem train mode.                                                                                       iOS
                                                      Change MOR-1155: Need to add device ID when messaging that no unsaved workout data exists after a sync, Check
                                                      bug MOR-1145: device reject connection during setting HR zones, creating new Android signed version - for internal test
Radek               April 21            10          1 purposes                                                                                                                Android
Maciek              April 21           8.5          1 API v1-v2 migration (finishing) + Android Consumer App fixes and build + iOS Consumer App fixes + dev call               iOS/Android/API/Testing
                                                      MOR-1150 Update alert for firmware update.
                                                      MOR-1161 Debug problem problem is in sleep mode
                                                      MOR-1161 Debug and tray find crash i Instabag
Jacek               April 22             6          1 Prepare, test and send app to TF                                                                                         iOS
                                                      Check bug MOR-1159: stuck on calculating recovery - already solved, Fix bug MOR-1160: app hanging during firmware
                                                      update, Check and fix bug MOR-1162: wrong dialog visible when sync device after firmware update, Check bug MOR-
Radek               April 22           7.5          1 1164: why user saw Unable to connect BT device message                                                                   Android
                                                      MOR-1170 Remove firmware downgrade ability
                                                      Prepare, test and send app to TF
Jacek               April 23           8.5          1 Debug problme witch zcode 11,4, and swift complayer                                                                      iOS
Maciek              April 23             9          1 iOS Consumer App fixes and build + iOS remove ability to downgrade firmware                                              iOS/Android/API/Testing
Radek               April 24             8          1 Change MOR-1171: Remove firmware downgrade ability                                                                       Android
Maciek              April 24             9          1 iOS SDK Pod generation flow                                                                                              iOS/Android/API/Testing
Artur               April 24           5.5          1 Specifications, task and app testing, architecture, task management, design assets - aggregated from entire week         iOS/Android/API/Testing
                                                      Update repo SDK for remove Carthage project from the repo.
                                                      Update readme for instruction on how to create a pod framework.
                                                      Prepare documentation on how to create Framework
Jacek               April 25             8          1 Generate SDK Morpheus IOS SDK (0.18.0)                                                                                   iOS
Maciek              April 25             9          1 Android Consumer App remove ability to downgrade firmware + Android Build                                                iOS/Android/API/Testing
                                                      Android Consumer App issues + debug issue with error codes on "sleep screen" (compare BT communication logs
Maciek              April 27             7          1 between iOS and Android)                                                                                                 iOS/Android/API/Testing
Maciek              April 28             8          1 Debug issues with M5 "sleep screen"                                                                                      iOS/Android/API/Testing
Maciek              April 29             6          1 Debug issues with M5 "sleep screen"                                                                                      iOS/Android/API/Testing
                                                      Check MOR-1167: many dialogs opened on import workout screenm, Check MOR-1168: devices list screen on top of
                                                      test screen, Check MOR-1169: Stuck calculating recovery, Check MOR-1175: consistently unable to sync recovery
                                                      zones, Check MOR-1177: was asked for a firmware upgrade, Check MOR-1178: stuck in recovery, Check MOR-1179:
Radek               April 30           7.5          1 prompted that device has no unsaved data after connection failed, chat with Maciek                                       Android
Artur               April 30           6.5          1 Specifications, task and app testing, architecture, task management, design assets - aggregated from entire week         iOS/Android/API/Testing
Maciek              April 30           8.5          1 Nick's PRs functional tests + Android Consumer App issues                                                                iOS/Android/API/Testing
UI/UX                                  462
AWS dev.                                87            Consult with external aws server dev for data security optimization and performance troubleshooting                      API
March adj.                             176
Total                             1630.5
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 31 of 35



                                     EXHIBIT D

                               UI/UX Contractor Invoice
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04       Page 32 of 35



                                           Fresh Consulting INC
                                           P. O. Box 741308
                                           Los Angeles, CA, 90074-1308




  Account Statement
  Bill to:                                 Statement date: 08-31-2020
  Morpheus Labs Inc.                       Customer ID: C1353
  423 6th Street South
  Kirkland, WA 98033


                                   Days
  Date         Document    PO #                  Amount            Charges     Payments
                                   Due
  01-29-2020   INV007294                         35,000.00         35,000.00


  02-25-2020   INV007463                         40,000.00         40,000.00    35,000.00


  03-30-2020   INV008086                         49,020.00         49,020.00    40,000.00


  04-29-2020   INV008278                         41,550.00         41,550.00



                                                                   Total due   90,570.00




                                                                                            1
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 33 of 35



                                     EXHIBIT E

                                  Letter Agreement
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 34 of 35
Case 20-31318-hdh11 Doc 824-4 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 35 of 35
